Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 1 of 35 PageID #: 310



                                                                                                                                                                               /•
                                                                                        ¦<     f ur
                                                                     STATEMENT OF UNDERSTAN ING * ! •:/
                                                                                               -                                                             V

                                                                NO MISTAKES are permitted on this document
                                  The applicant must fill out Blocks 1 through 31 (Bloc s 1,4, a, are exclude ) in their o n handwriting, initial each item lo indicate understanding, and
            APPLICANT
                                  sign an ale Ihe agreemenl accordingly. Ensure you receive a co y of th s document

                                  a) Certify the proper explanation of the a reemenl to t e ap licant, b) Certify applicant qualification, c) Certify that O S MCRISS personnel have assigned
         MEPSLN/NCOIC
                                  a program in MCRISS, d) Ensure t e applicant is given and parent/ uardian, as applicable, a cop of this agreement at the time of completion.

       NAME                                                             FilSl
                                                                                DANIEL                                                 SSNXXX-XX-'068                                 I Dare
                                                                                                                                                                                        20100620

                                                                                     AGREE ENT
          I understand thal t is statement of understandin represents Ihe total agree ent end superse es any other pre ious a reemenls, between self and the
          United Stales Marine Cor s concerning enlist ent guarantees stated within.
                                                                                                                                                                                             l
          I understand that I am enlisting in Ihe Selected Marine Corps Reserve in the below staled enlistment incentive rogra liste in Para 4, and can be assig ed
          and trained to serve in the MOS liste in the Occupational Field(s) specified in ara fib below. I have ha the opportunity to re ie the MOS listed un er this
          option end ac owle e HE SPECIFIC OS is guarantee to me u et this enlist ent option.



        I Program Code.                 Program Oescnptioa                                    Miliary Occupatoiral Fiel s) mOpton

                                                                                              MOS: & Si/ SHORT ITLE: At&CRA'PT

              ZY                 4a
                                                      ROEP                                b
                                                                                                UC:
                                                                                              CITY/STATE:JE&JiT /Jafi tU , 7                                                          .
                                                INACTIVE DUTY TRAINI G (IDT) TRAI ING OBLIGATIONS
                                                                          irn (ROEP} lor a period ol HOW
          I understand that I am enlistin in the Marine Corps Rese ve, RejaereAlctetTat-fetsl        ent. (Sf ~
                                                                                                              YEARS: I understand
          that for the next FOUR ( ) VCAR6-WQ1 ¦ ¦ | lX (6) YEARS |K>]4                                                  (line out nco applicable years, then eircle ap licable
            ea s & initial selection) loll owing assignment to Initial ctive DutyTftini g (I DT) wtlfbe required to satisfactorily parb'e ate in drills. Satisfactory participalion
          consists of atten ance at an satisfactory perfor ances of 48 scheduled Inactive Duly Training (IDT) perio s (usually 1 wee end per monlh) and not less than
          14 ays (exclusive of travel time) ot Active Duty Trainin ( OT) durin each year ot my contract. y remaining obligation will be in an In ividual Rea y Reserve
          (IRR) status.
          I ill be require lo attend IDT and ADT periods as prescribe , an I un erstan thal failure lo o so may result in y being ordere to active uty b the
          Commandant o( Ihe Marine Corps for a period of 2 years, less any perio of acliva duty ot ADT I may have alrea y serve . I also un erstand that m failure to
          atten IDT and ADT periods could result in a less than honorable dischar e, I understand that while in Ihe SMCR (IDT status), I ill not be e cused fro ADT
          for the purpose of allending colle e.
          I ackno ledge that the location of my Reser e Uni! in block b is correct.
          I musl request a aiver fro the Comman ing Otficer/Sile Comm n er of y initial Reserve Unit in order lo transfer to a ifferent unit prior to completing si
          consecutive onths of IDTs at initial Reserve Unit.

          I ill report to m initial Reserve Unit for scheduled IDTs on the ales and at Ihe times I am or ere to repo t
          I must keep m Commanding Otficer/Sile Co mander informe of my current ad ress and hone numbe at all times.
          If I chan e my place ol do icile, I musl join another Marine Reserve unit located ilhin Ihe standard 100 mile radius from my ne domicile.

          I realize that during the erio s ol ADT an during all my scheduled IDT drill erio s. I ill be subjected lo Ihe same disciplinary control and regulations as a
          me ber of the Regular Marine Cor s.
          I understand th t I am expected to maintain the require acceptable standards of d ess, hygiene, attitu e, decorum, and effort during IDT an ADT perio s.
          I as briefe on my future Reserve Unit b the Ins eclor-ln tructorfCo an in Officer/Site Co man er ot by xxnman epiesentativet ircle one). Date
          Interview was conducted (see page DD 1966f4 for interview date):

                               INDIVIDUAL READY RESERVE (IRR) AND REC ± ATIQNS
          I understand that I am eligible, upon request, for transfer from the S CR (IDT status) to the IRR follo ing satisfactory co pletion of my ROEP 4 x 4 or 6 x 2
          commitment which commences on (he dale of departure from IADT.
          I realize that I will be liable for in oluntary recall lo active uty in case of national emergency eclared by Ihe President of Ihe United Slates and I may be
          or ered to active duty (other than lo (raining) for not more than 24 consecutive onths. Fu ther, in time of national emergency or war declared b Congress, or
            hen other ise authorized by la , I may be ordered to acti e uly (other than for Irainin ) (or the du ation ol the national e ergency or ar an for 6 onths
          thereafter,

                                                APPLICANT ACK OWLEDGEMENT AND CERTIFICATION
    program. Finally, I un erstand thal ANY promises made by my recruiter or anyone else, which are not containe in this written a reeme t are NOT binding on the Marine Corps.
   II unde stan I usl fill out this docu ent truthfully an o pletely. I further understand that fail re to complete any part ot this for disqualifies me for a clearance and the Incentive
                                                                                                                                      Date
       SIGN U E IT                                                                                                                                /ooc *}
    "p int NAME j|j pfjOLNar iw li1
                                  ppea n if* S ofe E*oc* A -e
                               Ogrti tX. Qy n


         ttCQtl33R-26E.SMCR                                                 Headquarters Mariae Corps Reserve Atfalra (RAP)                FORM NUMBER: 1133R-ZY 6X2 R0EP(1) 01 J N 2009
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 2 of 35 PageID #: 311




                                                                                                                                                                        ...}


                                                                                                                                                                    I



                                     MARINE CORPS RESERVE OPTIO AL ENLISTMENT PROGRA (ROEP) (Page 2}

        NAME
                                                                             I         'DANIEL

                                                                                             INITIAL TRAINING
                                                                                                                                              IflsSN XXX-XX- I Ai



           ithin 365 ays
       II undersland lhai ol enfetmenl
                          I will be assigned to Manne Coips Recruil Depot traini g, Marine Corps Com at Training (MCT|, an Military Occupational Specialt ( OS) fotmal schoolin j                    O>
         l will al'.end Mari e Co s Recruit Depot training first, lofowed by CT, and then my MOS formal school.
         I un erslan thal following Marine Corps ecruit Depot training, I may receive up to 10 days leave before commencin CT and MOS formal schoolin The length ol my
                                                                                                                                                                                                     3M
         leave may va y, depen ent upon coordination ol trai ing phases.

         The OS tor which I am enlisting for in blockdb has been escribe fo me, and I un e sland ils prerequisite qualifications.

         I also realije that after completion of m IADT period that the Mari e Corps ay assign me to a billet which involves responsibil lies quite different fro lliose for wh rh I ma |
         receive (raining in the MOS designate above in btocMb.

         I u derstan that during IADT period of les than three months, twill not e eligible to start Elect o ic Fun s Transfer (EFT) allotme t lot any financial reason.                          3E
         l undersland that during ( e IADT, I will be entitle only to pay and allowa ces hich accrue ite on IADT. I will not be eligibte to recei e any special payments or bonuses |
         prior to completion ol my initial trai i g.

         I realise that it I am disqualified from assignment to a billet requiring this MOS after enlistment, ue to iscovery of Irau ulenl enlistment, serous breach of iscipline,
         punishment u der the Un form Code ol Military Justice, failure to master the training, or by y failure to ai tain necessary qualitealio s for
         reassigned another OS which ser es the nee s an convenience ol the Marine Corps.
                                                                                                                                                              MOS, I ay be discharged o|
                                                                                                                                                                                                     JUP
                                                                                   INCENTIVES AND BONUSES
         l realize that t am only eli ible for the Montgomery 6.1. Bill Selected Reserve ( GIB SR) entitlements ( hich pro ides (or e ucational assistance) if I have a reed to serve <
       |least 6 years (K4) in the S CR (IDT status).
         I understan t at I am not eligible (o the Command Recruite Pro ra and the Permissive Recruiter Assistant PrograrrfPR SP).                                                                   wz
         I un erstand t at there aieno monetary promises beino made to me in this Statement Ot Un erstanding (SOU). Any monetary
       lo omises ill be containe in a sepa ate Siatemenl of Understan in (SOU) e lilledZ? SKIP or Z8 Education Kicker.
         I certif that I am NOT on ( e Incremental Initial Active Duty (IIADT or 92 D Y SPLIT Training) pr gram.
                                                                                                                                                                                                     m
                                                                                                                                                                                                     ML
                                                          APPLICANT ACKNOWLEDG MENT AND CERTIFICATION
   tns Statement of Understandi g an my Application for Enlist ent constitutes tne entirety ol my enlistment agreement with the a ine Corps. I realize that this ¦Statement ot Unde anding' will become an

   attachment to    enlistment contract. I un erstand that   subsequent cha ges to this agreement, as required by Executive Or er, law, or ot er regulations, will ha e t e same force and effect as the

   provisions contained herein. I certify t at I ha e read an understand my duties, responsibilities, and oWgal ons to the Marine Corps and, in consideration for the enefits I hope to derive from m enlistment

   agree to the terms outlined above. Finally, I understa d that ANY promises ade by my recruite or anyo e else, which are not containe in this written agreeme t a e NOT bindin on the Mari e Corps.
                                                                                                                                                                                         ¦ Date
        SIGNATURE                   Si n lL a/dbh                                                                                                                                                I

                                                                                   EPS LI ISON CERTIFIC TION
    understand that I am responsible lor ensuring the applicant fully underslands this Reserve Optional Enlistment Program (RO£P) SOU. I furt er acknowledge that s t e MEPS Liaison I have screene t is
   appli ant for the program and is fully qualified JAW MCO 1l30.53_Encl 6 & PareS above, o a MCRC level Enlistment Incentive O tion Criteria Waiver has been approved in MCRISS, and a valid MC OC
   progra in MCRISS. Lastly, I have e sured thal no ot er promises (w itten or verbal) have be n ma e to this applicant other than t at state here in the SOU.

        PRINT NAME
        SIGNATURE
           QUOT
         SEQUENCE
           NUMBER




           MC01135R 2 . SMCR                                                         Heedqutrter* nna Carp* Riiervs Alhlrs (RA )                           FORM HUMBER: mjR.ZY t XlROEP(i) 01 JAN 2005
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 3 of 35 PageID #: 312


                                           \ r * r                                 i i n rik>r   i /


                                                                                                       t
                                                                  /' 1 f"' 1 * \ l

                                                                       l.vi\n- /
                                                      VIEW CHECKLIS '/'' '¦
                RESERVE NONPRIOR SERVICE INITIAL INTERVIEW

      INSTRUCTIONS: PART I IS TO BE COMPLETED BY THE 3/RECRUITER AND WILL BE
      INCLUDED IN HE ENLIS EE S ENLISTMEN ACKAGE FOR THE ISIT O THE SMCR
      UNIT FOR HE IN ERVIEW A D ORIENT TION BRIEF.

      PART I:

       pplicant s Name bfiNiEL     jAUSTM SSN__Sgj/$fr 0fe2
                   Last     First Middle

      SMCR Unit I ALS 41 MOS       S3i QSN
      Ship Date fnC IQ. MOS School (MCC)                   School Date

      Proj Unit Join Date

      SRIP: N/ , Bonus Control Number                              Da e

      Does enlis ee desire Che Mon gomery GI Bill? Yes y                      No

      Co pon n assigned?                                    Yes               No

      IIADT: Yee      No V         First Incremen Begin Date
                                  C llege Registration Date
                                  Second Incremen Begin Da e
                                   hird Incremen MC

      ROEP: Yes y         o       Component Code (Circle one)

                                                     B5      KS            K8
                                                     5X3     4X4          35

      Educa ion (Circle) ; HS Senior (HS Grad)College 12 3 4
                            Non-HS Grad Other (comment):

      R arks:

      Tes Scores: FQT 2 _ G EL J23L MM 12?L CL IJJ Other
      DOB: Ho e Pho e #; (3/7 )

      Address :         feg LMF TP&IL.M                     OA t*             ~7          7
                No. Street City State ZIP

       ppro ima e Com uting Time/Dis ance f om SMCR Unit; i hnor/45.)

      Employ                             ent;                             '

      Marital Status: 8 No. of Depn

      R c ui er's Signature                            Print Name          6,/} ?./(.
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 4 of 35 PageID #: 313


 2010-07-08 15:12- . , RSS LEWISVILLE          (972) 219-0361 »            RS FTW MEPS P 2/3


      Instructions: PART II SHOULD BE COM LETED BY THE UNIT tCAREER'
      OR COMMANDING OFFICER.

      PART II

      1. Does the enlistee help fill the MOS requir ments of the uni as
      identified in the Rese ve Manpower Plan? Yes No

      2. Does the enlistee live v;iehin 100 miles or 3 hours driving time from
      the reser e unit? Yes /fi                                   No         „

      3. Does the enlistee unders and he requiremen s fo satisfac ory
      par icipa ion in the Marine Corps Reserve? Yes wo

          a,    T o days of   ills per month                          Yes /DAI) N

          b.    Fifteen ays of acti e duty each year?                 Yes /f).4{)   2-Jo


          c.    Hai cut reg lations?                                  Ves /ftlfi. No
          d.    Maintenance.of physical/weig t stan ards?             Yes /Qj No

          e.    P oficienc and con uc e alua ions?                We* d/ )          No

      4 . Is the enlistee free from any commi ments that woul preclude
      satisfactory participation {i.e, civilian work conflic , lack of
      t ansporta ion) ? Yes No

      5. If enlis ing for a particula    p ogram,   oes the enlis ee meet                  he
      eligibility require ents and has the enlistee been riefed on the
      prog a s provisions as s ated i :

          a.    Inc emen al initial    ct ve Duty Training (IIAD )
                (MCO 1001R.54)                       Yes       No               N/A
          b.    Category P P ogra     (MCO 1500R.36)?   Yes      NO             N/A
          c.    Selecte Reserve incenti e P og am       (SRIP)
                (MCO 7720R.36)?                         Yes      No             N./A


      G. Has the e listee been provided wi h the address, hone number, and
      point of contact at the reserve unit? Yes /O f? No

      7. Does the enlistee know to forwar his/her ilitary a dress a the
      recruit depot to family members an to the u i Career Planner at the
      unit? (Provide t e enlistee an envelope ith t e uni Career Planner's
      a dress on the front) Yes JD.Af) No

      8. Does the enlistee unde s and e erms of the contrac ual obligation
      an the conseque ces for failing o mee the same? Yes No
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 5 of 35 PageID #: 314


                                            it-   fa. I z v v/         \   r i w ncr   r sj/<j


                                                                                            ¦



       9. Ma e of enlis ee s s onsor!                        .jav"
                                                                     • : r . \ i
                                                                     V 1: V r....           D
                                                                                       \ - ! -



       10. Remarks:
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 6 of 35 PageID #: 315




                                                     DD FORM 93 ADDENDUM
                                                  RECORD OF EMERGENCY DATA
      AUTHORITY: OOD11300.10 Mililary Perso nel Casually Matters, Policies a d Procedures and MARAD IN 421/05

       PRINCIPAL PURPOSES: his form is used to designate the Person Authorized to Direct Disposition (P DD),

      ROUTINE USES: As an ddendum to Ihe DD Pe m 93, Record ol Emergency Data

      Disclosure: Designation ol PADD is required. It a Marine tails to designate a PADD on the DD Form 93 Record Ot Emergency Data,
      C C ( RPC) will use orde ol prec dence in section E.2.1.1.25 of DODI 1300.18

                                               INSTRUCTIO S TO SE VICE EMBER
      Each Marine is required to esignate a Person Authorized to     ccessions must select (1) P DD from li t below:
      Direct Disposition ( ADD) prior to being accesse onto active 1. Unremar ied surviving spouse
       uly or acti e duly lor training. The PADD is Ihe person
                                                                    2. Natural & a o ted Children (Age 18+).
      w om you will determine lo andle WHE , HOW and
                                                                    3. Fat e or Mot er.
        HERE you ill be buried in Ihe event of your deal . The
      Full Name, Address, P one Numbe and the Relationship oi       4. Remarrie sur ing spouse (t e term remar ied surving spouse does
      the PADD must be ecor ed below in Blocks 2a thru 4a. The not include one who obtained a ivorce Irom the de edent or who
       aia will be used by Recruit Ad in strati e Sections io       remarried efore a finding of ealh).
      document the Marine Corps Total Force System ( CTFS).         5. Blood or adopli e relali e who was granted legal custo ol the
      T e PADD designee may be a "blood elative" or "family         6. Brothers or Sisters (Age 18+).
      member" currently listed on Ihe DD Form 93 Record of          7. Gran fat er or G andmot er.
      Emergency Daia.
                                                                    8. Pe sons designated as Loco-Parentis.
                                                                    9. Other relatives of legal age in order of relationship to In i i ual
                                                                    according to civ l law

                                                             S RVICE EMBER
       la. First Name                        1b. Initial            1c. Last Nam©
       Daniel                                                       D nn

       Id. SSN                                                      1e. Date
       XXX-XX-XXXX                                                  20100525
                                                                     PADD
      2a. First Name                         2b. Initial            2e. Last Name
       JODY                                   £                      DUNN
      2d. Relationship
       Mother

                                                                   ADORES:
      3a. Street Address                     3b. City                                            3c. State 3d. ZIP
      165 LAKE TRAIL DR                      DOUBLE OAK                                          TX        75077


      4a. Telephone Number (AC + Number)                              ( 817 ) 30-9853


      Sh 4 JREj3F >ER VICE E BER                                    SIGNATURE OF ECRUITING OFFICIAL




                                                                                                                                   CRC Form 93A
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 7 of 35 PageID #: 316




                                                            RECORD OF EMERGENCY DATA
                                                     PRIVACY ACT STATEMENT
    UTHORITY: 5USC5S2, 10 USC 655, 147510 1 80 and 2771,38 US C 1970, 4 USC 3101, and EO 9397 (SSN).
   PRINCIPAL PURPOSES: This form Is used by mililary personnel and Department of Defen e civilian and contractor personnel, colleclively referred to
   as C'vllians, when applicable For military personnel, it is used to deslgrate beneficiaries for certain benefits In the event o( the Service member's
   ceath. It is also a guide for isposition ot tnat membefspay and allowances if captured, missing or interne . It also shows names and ad resses of
   the personfs) the Service member de ires to be notif ed in case of emergency or death. For civilian personnel, il s used to expedite the notification
    rocess in the e ent of an emer ency and/or the death of the member The purpose of soliciting the SSN is to pro ide positive identification. All items
   may not be applicable.
   ROUTINE USES: None,
   DISCLOSURE: Voluntary; however, failure to provi e accurate pe sonal i entifier information and other solicite information will delay notifcat on and
   the rocessing of benefits to designated beneficiaries if applicable.

                         I STRUCTIO S TO SER ICE MEMBE                                                   INST UCTIONS TO CIVILIANS
      This e tremely Importa t f r is to be use by you to sho the names and              This e tremely Important form Is to be used by you to show the
   a d esses of your spouse, children, parents, and any other perso s) you            names and addresses of your spo se, chil ren, parents, a any
   would like notified if you become a casually (other family me ers or fiance),      ot er person(s) you ould like nolifie if you become a casualty.
   and. to designate eneficiaries for ertain benefits if you ie, IT IS YOUR           Not ever Ite on this form Is applicable to you. This fo m Is used
   RESPONSIBILITY to kee your Record of Emergency Data up to date to show             by the Department of Detense (DoD) to expedite notification in
   your esi es as to beneficiaries to receive certain death payments, and to          the case of emergencies or death. It does not have a legal impact
   show changes in our family or other personnel listed, for example, as a result     on other forms you ay have completed with the CoD or your
   of arriage, civil court action, death, or address change                           em loyer.

   IMPORTANT: This form Is divi ed Into t o sections: Section 1 ¦ Emergency Contact Infor ation and Section 2 - Benefits Related
   Information. EAD THE INSTRUCTIONS ON PAGES 3 AND 4 BEFORE COMPLETI G THIS FO M,
                                                     SECTIO 1 - EME GENCY CO TACT INFORMATION
   1. NAME (Last Firsf, Middle Inlllal)                                                         2. SSN
   DUNN DANIEL A                                                                                  XXX-XX-XXXX

   3a. SERVICE/CIVILIA CATEGO Y b. REPORTING UNIT CODBDUTV STATION
   | [army I I NAVY [xj MARINE CORPS QaI FO CE Q DoD Q CIVI IAN [ | CONTRACTO ®M3
   4a. SPOUSE NAME (If applicable) (Last, Fir t, Middle Initial)             b. ADD ESS (Include ZIP Co e) AND TELEPHONE UMBE



   PH sing e Q divorced Q idowed
   6. CHILDREN                                                               c. DATE OF BIRTH
   a. NA WE f asf. First, Middle lr<ilial)               b. RE ATIONSHIP         YYYYMMDD)        . ADDRESS (Incl dB ZIP Code) AND TELE HONE NUMBER

   None




   6a. FATHER NAME (Last, First, Middle Initial)         b. A DRESS (include ZIP Code) Am TELEPHONE NUMBER
   DUNN RICKY A                                           165 LAKE TR IL DR DOUBLE OAK.TX 75077 214- 98 4509

   7a. MOTHER NAME (Last, First, Middle initial)         b. ADDRESS (Include ZIP Code) AND TELEPHO E NUMBER
   DUNN JUDY E                                            165 LAKE TRAIL DR DOUBLE O K.TX 75077 214-402 3819


   8a. DO NOT NOTIFY DUE O ILL HEAL H                    b. NOTIFY INSTEAD

           NO E

   9a. DESIG ATED PERSON(S) (Mitlary ontyl                                   b. DD ESS (Include ZIP Code) AND TELEPHONE NUMBE




   10. CO TRACTING AGENCY AND TELEPHO E NU BE (Coni,-actors only)



   DD FORM 93, JAN 2008 PREVIOUS EDITION IS OBSOLETE.
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 8 of 35 PageID #: 317




                                            SECTION 2 - BENEFITS RELATED INFO M TION
   11a. BENEFICIARY(IES) FOR DEATH GR TUITY   b. REL IONSHIP   e. ADDRESS (Include ZIP Code} A D TELEPHONE NUMBER   d. PERCENT GE
       (Mi lBry only)
   DUNN JUDY E                                MOTHER            165 LAKE TRAIL DR                                   100 %
                                                               DOUBLE OAK, TX 75077                  21 -402 3819




   12a. BENEFICIARY(IES) FOR UNP ID PAY/ LLOWANCES             . DDRESS (Include ZIP Code) AND TELEPHONE NUMBER     c. PERCENT GE
       (Mililory only) NA E AND REL TIONSHIP
   DUN JUDY E                                 MOTHER            165 AKE TRAIL DR                                    100 %
                                                                DOUBLE O K, TX 7507                  214-402-3819


   13a. PE SON AUTHO IZED TO DIRECT DISPOSITION (PADD)         b. ADDRESS (include ZIP Code) AND TELEPHONE NUMBER
       (Military only) ME ND RELATIO SHIP
   DUN UDY E                                  MOTHER            165 LAKE TRAI DR
                                                                DOUB E OAK. T 75077                  214- 02 3819

   14. C0NTINUAT10N/REMARKS




   DD FORM 93 (BACK), JAN 2008
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 9 of 35 PageID #: 318




                                                          OFFici gf ,vif c STATI$T:tCS
                                                               •• ; ; .•'• '•' i :Q3              ] •• ;     - •;.,
                                                          CESX'XFICWaTOK Of B165H v *

                                                            OftNite •"•: m&\ to* • 'Duhvj
                          O'51                                3 -3e/flt* ¦' • SSX=                     aUB-

             PL .ce J .BXftrH;. ¦                           MIAMI-DADB COUN'i'Y, F ORID .••                                                                                 mi fc.
             CE CAXS KUMtiJSR.                              10. - 90-048*. 88

             £>AXR F'XLEiD'.                                  4/0S/.90 DATS ISSUED:

             MOTIEIVS KAIDbIK .WII3. JUW BLft MB PUGB TCRASHBR

           ;fA BSE S MAMB: KIC AMDRE DU2 M
                                 Tnts is to ct rjJiy hat this is a true absiia f of !hc? ofi inial ri co rf f.Ied v\'i*rt this cffioe.
                                                   By       , * -        ts •'.»-• •. ' .
                                                                 jrj** K
                                                              t f.'p}*?    ~ 0' . (i  ?/«4 - at.WBeoWior

                                 WARNING            hoi «• -r.i»r ctRjvj-o c<<i*i'ifi <:u tik'-. :-      VJT.H ¦•/Jill CU iiV GA }«5idil;e   P ft V. DfcrAKfMarfl O. (U i
                                 O n /*l A A'A) 1H:- f:>nu KA M Tl(i-
                                    yoU UH                *
                                                                                                       a- r s-iw cx u \ i <J« ,Min
                                                                                                       : j .( S (Ai <-IH UrlCf. t            HEALT 1
   l{fiSfo nl5«? (1-«7)
  Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 10 of 35 PageID #: 319




                                             REPORT OF MEDICAL HISTORY                                                                                   Form Approved
                                                                                                                                                         OMBNo. 0704-0413
  (This ormation is for official and medically confi ential use only and will not be released to unauthorized persons.)                                  Ex i es Oct 31, 2006
 The public reportlnQ burden for this collection of information is estimated to average 10 nutes per response, including the time for reviewing instructions, searching existing data sources,
 gathering and aintaining the data needed, and completing an re iewing the collection of information. Send comments regar ing this burden estimate or any other aspect of this colleclion
 of information, including suggestions tor reducing the burden, to Department of Defense, Washingto Headquarters Services, Directorate of Infor ation Operations an Reports
 (0704-04131, 1215 Jelte son Davis Highway, Suite 120 , Arlin ton, VA 22202- 302. Respondents shoul be aware that notwithstan ing any ot e provision of law, no persons shall be
 subject to any penalty for failing to co ply ith a collection of infor ation if it does ot display a current vali 0MB control umber.
 PLEASE DO NOT RETURN YOUR FORM TO THE ABOVE ADDRESS. RETURN COMPIETED FORM AS INDICATED ON PAGE 2.
                                                                                PRIVACY ACT STATEMENT
 AUTHORITY; 10 USC 504, 505, 507, 532, 978, 1201, 1202, and 346; and E.O. 9397.
 PRINCIPAL PUR OSES(S): To obtain medical data for determination of e ical fitness for enlistment, Induction, appoint ent an retention for eppliconts and
 members of the Armed Forces. The infor ation will also be use for medical boards an separation of Service me bers for the Armed Forces.
 ROUTINE USEIS): None.
 DISCLOSU E; Voluntary; however, fail re by an applicant to provide the Information may result in delay or possible rejection of the individual's application to
 en er the Armed Forces. For an Arme Forces e ber, failure to rovide the information ay result in the individual being placed In a non- eployable status.
 WARNING; The infor ation you have given constitutes an official statement. Federal law provides severe penalties (up to 5 years confinement or a $10,000
 fine or both), to anyone aking a false s a e ent. If you are selected for enlist ent, commission, or entrance into a com issioning pro ram based on a false
 statement, you can be tried by ilitary courts- artial or meet an a ministrative board for discharge and coul receive a less than honorable discharge that ould
 affect                                      your                                 future.
  1. LAST N E, FIRST NAME, IDDLE NA E (SUFFIX)                                              2. SOCIAL SECURITY NUMBER                          3. TODAY'S DATE IYYYYMMDD/
        DUNN
        DANIEL AUSTIN                                                                           XXX-XX-XXXX
  4.a. HOMS ADDRESS (Street, Apartment No., City, Stat , ZIP Code}                          5. EXA INING LOCATION AND ADDRESS (Incl e ZIP Code!
      165 LAKE TRAIL DR                                                                          Dallas Maps
      DOUBLE OAK, TX 75077                                                                       207 S. Houston Street
     b. HOME TELEPHONEi ncMe Area Code)                                                          Dallas, TX 75202-4709

 X L APP ICABLE BOXES:                                                                                                                        7 .a. POSITIO (Title, Grade, Component)
 6,a. SERVICE         b. CO PONENT                                  c.   PURPOSE OF EXAMIN TION                                                       CIVILIAN


 X
          A "
          Na y
                            S
                                      X
                                           Active Duty
                                           Reserve
                                           National Guard
                                                                         jEnlistment
                                                                             Commission
                                                                                        Medical Board | J Other (Specify)
                                                                                                  Retirement
                                                                                                                                                 b. USU L OCCUPATION

                                                                                                                                               O b vef j /f
          Marine Corps                                                       Retention            U.S. Ser ice Aca emy
          Air Force                                                          Separation           ROTC Scholarship P og am
 8. CURRE T MEDICATIONS (Prescription an Over-the-counter)                                 9, ALLERGIES (Inclu ing insect bites/stings, foo s, m dicine or other substance)

 (Jjxc\ in -


Mark each Item "YES1' or                                                 NO".
  HAVE YOU EVER HAD OR DO YOU OW H VE;                                       YES     NO       12. (Continued)                                                                    YES NO
[lO. a. Tube culosis                                                          o                    . Foot troubts te.g., pain, corns, bunions, et .)                            -£   W
     b. Li ed with someone ho had tuberculosis                                o                   g. impaire use of aims, legs, ands, or feet                                     O 0
     c. Coughed up blood                                                      n
                                                                                     k
                                                                                                  h. Swollen or painful joint(s)                                           _
     d. Asthma or any breathing problems related to e e cise,
        weather, oollens. etc.                                                0                        Knee trouble (e.g., locking, giving ou , pain o ligament injur , etc.) O
     e. S ortness of rea h                                                    0    _ -                Any knee o loot surgery inclucling arthroscopy or the use of a
                                                                                                      scop           to any bone or joint
                                                                                                                                                                          Jo
                                                                                                                                                                        vLt
                                                                              0                                                                                                   o
                                                                                     k
     f.    Bronchi is                                                                               . Any need to use  corrective devices  such  as prosthetic devices,
                                                                                                      knee bracefs). back suDoortfsl. fifts or orthofics. etc.
   fl. Wheezing or p oble s wit whe zi g                                      o                   1. Bone, joint, or ther deformity                                               0        ©
   h. Been presc ibe or used an Inhaler                                       o                   m. Plate(s), scre ls), rod(s) or pin(s) in any bone                             0        ®
   i.      A chronic cough or cough at night                                  o                   n. Bro en bonetsl (cracked or fracture )                                        0         ?
   i.      Sinusitis                                                          o      6        13. a.   Frequent indigestion pr eartburn                                                    w
   k. Hay fe er                                                               o      &            b.   Stomach, li er, Intestinal trouble, or ulcer                               o        0
   1.      Chronic o frenuent colds                                           0                   c.   Gall blad er trouble or gallstones                                         0        0
11. a. Severe tooth or gum rouble                                             o                   d. Jaundice or hepatitis (fiver diseas )                                        o
     b. Thyroid trouble or goiter                                             o      0            e.   Rupiure/hernia                                                             o
   c. Eye isorder or trouble                                                  o      0            f.   Rectal disease, he or hoids or bloo f om the rec u                         0        0
   d. Ear. nose, or throa t ouble                                             0      0            B. S in diseases (e.g. acne, ect ma, ps riasis,         c.)                     0
   e. Loss of ision in either eve                                             Q,     0            h. f equent or painful urination                                                o        0
   t. Worn 'bh act iense or glasses                                           O      0            i.   High or low blood suqar                                                    0        0
   g. A h aring loss or wea a hearing aid                                     0                   |. Kidney stone or blood in u ine                                                0 W
   h. Surge y to correct vision (RK, PRK, LAStK. etc.)                               0              . Sugar or protein in urine                                                   0
12. a. Painful shoulder, elbow or wrist (e.g. pain, di lo ation, etc./ O        0                 1. Sexually transmitted disease (s philis, gonorrhea, chlamydia,
                                                                                                      genital warts, erpes, et .)                                                 0
   b. Arthritis, rheumatism, o bursitis                                       0 0             14. a,   Adverse reaction to serum, food, insect stings or medicine                 o
   c. Recurrent back pain or any back problem                                 o 0                 b. Recent unex lained gain or loss of weight
   d. Numbness or tingling                                                    0 ©                 c.   Currently in goo health (If o, xplain in Item 29 on page 2)                      _
   e. Loss of finge or toe
                                                                              0      V)         d. Tumor, grow h, cyst, o cancer
                                                                   DoD exception to SF 93 approve by ICMR, August 3. 2000.
                                                                                                                                                                                0
                                                                                                                                                                         Page 1 of 4 Pages
  DD FORM 2807-1, OCT 2003
                                                                                                                                               DESIGNED USING MIBS. USMEPCOM; OUSDIPMU
                                                                                                                                               OVERPRINT/E CEPTION A PRO D. MAY 7, 2001
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 11 of 35 PageID #: 320




 LAST NAME, FIRST N ME, MIDDLE N ME (SUFFIX)                                                                                                       SOCI L SECURITY NUMBER
        DUNN, DANIEL AUSTIN                                                                                                                              XXX-XX-XXXX
    ark each item "YES* or "NO".                                                           Mark each item "YES" or "NO , For Items 19 - 2B, every item mar ed
                                                                                           "YES" must be fully explained in Item 29 below.
 H VE YOU EVER H D OR DO YOU NOW H VE:                                YES       N9        H VE YOU EVER HAD OR DO YOU OW HA E:                                        YES     NO
 15. a. Dizziness or fainting spef($
       b, Frequent or seve e headache
                                                                       o
                                                                       o
                                                                                4         19. Have you been refused employment or been unable co hol a job o
                                                                                              stay In school because of: ,
       c. A hea injury, memo y loss o amnesia                          C) -qr                  a. Senstivltv to chemicals, ust, sunlight, etc.                         o      %
       d. Paralysis                                                    o                      b. Inability to pertorm certain motions                                  o
       B. Seizures, convulsions, epileosy or fits                      o ~wr                  c. Inability to stand, sit, kneel. Be down, etc.                         o
       f. Car, train, sea, or air sickness                             0                      d. Other medical reaso s (If es, give reasons.}
    G- A Defied of unconsciousness or concussion
    h. Meningitis, encephalitis, or ether neurological p oblems
                                                                       o <
                                                                       o
                                                                                           20, Have you e er bee treated in an E ergency Room?
                                                                                               (If es, tor what?}
                                                                                                                                                                       o      i
 16. a. Rheumatic fever                                                o
                                                                       o &
                                                                                            1. Have you ever been a patie t In any type of hospital? \lf es,
       b. Prolonged leeding after injury or tooth extracti , etc.)                            specify when, where, w y, end name of docto and compter                  0      ef
       c. Rain oi pressure in the chest                                o                      addr ss of hospital.
       d. Palpitation, pou dmg heart or abnor al heartbeat             o                   22. Hava you eve had, or have you been advise to have any
        . Heart trouble or murmur                                      o                       operations or surgery? flf yes, describe and give age et which          0
       f.    High or low blood pressure                                o <§5.                  occurred.}

 17, a. Nervous trouble of snv sort (anxiety or pani attacks
     b. Habitual stamn'erinfl or stuttarino
                                                                       Q
                                                                       o
                                                                                            3. Have you ever ha any ill ess or injury other than those
                                                                                               already ote ? (If yes, specif when, w re, and give detailsJ             o      4
       c.    Loss of memory or amnesia, or neuro oqical symptoms       o
       d.    Frequent trouble sleeoinn                                 a                  2 . Have you consul ed or een treated by clinics, physicians,
                                                                                               healers, or other practitioners within the past 5 years for             0
       e.    Received counseling o a y type                            Yf Q                    other than minor illnesses? (If yes, give ompiato address
                                                                                              of doctor, hos ital, clinic, and details.}
       f.    Depression or excessive worrv                             O
       9.    Been evaluated or treated for a mental condi ion
             {/f yes, fully explain in Item 29 befow.f
                                                                       O ®                25. H ve you ever been rejected for military se vice or any
                                                                                              reason? (If yes, give date and eason for rejectio .j                     0      4
       h.    Attempted suici e
                                                                      T~ 7                 26. Have you ever been ischarge from military s rvice for any reason?
       (,    Used illeqaf dnjqs or abus prescriptio drugs              (Y 0                    (if ye , give d te, reason, e d typ o di char ; wh ther honorable,
                                                                                               ot er than ho orable, for unfitness or unsuitability.}                  o 4
 18.         FEMALES ONLY. Have vou ever had or do vou no have:
       a.    Treatment for a ovnecoiooical 1 female) d sorder          O O                27. Have you ever received, is the e pending, ct have you aver
       b.    A chanae of menst ual pattern                             o 0                    applied for pension or compensation for any disability or injury?
                                                                                                                                                                       0
       c.    Anv abnormal P P smears                                   0 o                    (If yes, specify w at kind, granted by whom, and whaf amount,
                                                                                              w en, w y.)
       d.    First day ol last menst ual perio {YYYYMMDDJ.
       e.    Date of last RAP smear (YYYYMML                                              28. Have you e er been denied life Insurance?                                o
 29. EXPLANATION OF YES" ANSWER(S) {Describe answer/sl, give date{s) of problem, name of docrorls/ end/ r bospitalfsl, treatme t given an curre t me ical status.!




            NEXT OF KIN:
            Name: fiv fjR UnO
            Relationship: fl kef
            Address:
            Phone:


 #11.F C&
                    d0j \H
 m.t ADO

                    3*
                    C3l te -U | x




   NOT : H ND TO THE DOCTOR OR NURSE, OR IF AILED, M RK E VELOPE 'TO BE OPENED BY EDICAL PERSONNEL ONLY.
                                                                DoD exception la SF 93 epprxmd by ICMR, August 3, 2000,                                         Rags 2 of 4 Pages
  DD FORM 2807-1, OCT 2003
                                                                                                                                        DESIGNED USINQ MIRS, USMEPCOf*; 0USD{P&R)
                                                                                                                                        OVERPftINT/EXCEPTlON APPROVED, MAY 7, 2001
 Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 12 of 35 PageID #: 321




LAST NAME, FIRST NA E, IDDLE NAME (SUFFIX)                                                                                                SOCIA SECURITY NUMBER
    DUNN, DANIEL AUSTIN                                                                                                                         XXX-XX-XXXX
30.EX INER'S SU ARY A D ELABORATION OF A L PERTI ENT DATA (Physician/practitionershall comment on all positive answers in questions 8 29.
   Phy ician/practitioner ay develop by int r i w any ad itional m dical history dee ed i ortant, and record an signilicant tindings here.)




  1
                                                                                                             - HxofAsthma, PAD, Inhaiwu..
                                                                                                              / ' XofCo nseling,ADD,                        ¦>
                                                                                                                 , ;ne/Jolnt Surgery
                                                                                                           U-~-1 ' sad ln|ury/LOC
       (Iff-).                                                             ,         cy




QUESTIONING REVEALS YES           NO
                                       L \i   I
                                              DETAILS

  MARIJUA A USE

  OTHER D UG ABUSE

  ALCOHOL ABUSE


 EXAMINEE, I certify the Information on this form Is true end complete to the best of my knowledge end belief, end no person has advised me to conceal or falsify any
 Information about my physical and me tal history. I furt er understand that l may be requested to provide medical documentation regar ing issues within my medfea)
 history. I utho ize any of t e doctors, hos itals, clinics or insurance companylies) to furnish the Department of Defense medical authori y a c mplete transcript of m
 medical recor for purposes of processing my application for military service. <py                              ) A..r+r-
                                                                                                                                                            ~~ r

 b. TYPED OR PRINTED NAME OF EXAMINER                                                                                                                  d. DATE SIGNED
      JOHN SMALE MJ                                                                                                                                         IYYYYMMDD)
                                                                                                                                                         MAY Z g iui
                                                            DoD exception to S / 2 approved by ICMft, August 3, 2000                                  Page 3 of 4 Pages
 DD FORM 2807-1, OCT 2003
                                                                                                                               DESIGNED USING MIRS. USMEPCOM; 0USD|P&R>
                                                                                                                               OVERPRINT/EXCEPTION APPROVED. MAY 7, 2001
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 13 of 35 PageID #: 322




                                                                                                                             \muim .I'lii iiiii ii iiiu
LAST NAME. FIRST NAME, IDDLE NA E (SUFFIX)                                                                              SOCIAL SECURITY U BER
   DUNN, DANIEL AUSTIN                                                                                                       XXX-XX-XXXX
31. ADDITION L REMARKS. lExtention of blocks 29 or 30).




                                                   OoQ exciptlon to SF 93 approved by ICMR, August 3. 2000.                        Page 4 of 4 Pages
 DD FORM 2807-1, OCT 2003
                                                                                                              DESIGNED USING MIRS, USMEPCOM; OUSDIPS.RI
                                                                                                              OVERPBINTJEXCEPTION PPROVED. MAY 7, 2001
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 14 of 35 PageID #: 323




                                      SUPPLEMENTAL HE LTH SCREENING QUESTIONNAIRE
                                                              (For use of this form, see USMEPCOM Reg 40-1) Page 1 of 2
                                                                     PRIV CY ACT ST TEMENT
  Authority: Title 10, United States Code (USC), Sections 504, 505, 507, 532, 978, 1201, 1202, and 4346; Executive Orders 93 7 and 13478 (SSN)

  Principal purpose: To obtain medical data for determination of medical fitness for enlistment, induction, appointment and retention for applicants and members of the Armed
                      Forces. The information will also be used for edical boards and separ tion of Service members from the Armed Forces.

  Routine uses; None. The Department o Defense Blanket Routine Uses" set forth at the beginning of the Army's compil tions of s stem of records notices applies to this system.

  Disclos re; Voluntar ; however, failure by an pplicant to provi e the infor ation may result in dela or possible rejection of the Individual s ap lication to enter the Ar e
                      Forces. For an Arme Forces member, failure to provi e the infor ation may result in the individu l being laced in a non-deployable status.

  1. Last Name - First Name ¦ Mi dle Name (Suffix)                                          2, Social Security Number                            3. Date of Birth (Ym o )
            DUNN, DANIEL AUSTIN                                                                          B94'96 3068                                    199OO330

  4. Date of Exam cmrMMDD) S. MBPS <S. Sex                                                 7a. Ser ice Q army Q air fo ce                        7b. Component Q active duty
                                                                                                                                                    1 NATIONAL
                                                      C38 M                               [x M RINE CORPS | |n' VY f~~] COASTGUA D                    guard 0 rese ve
   8. Screening Questions P rt 1 - Place a mark (X) In the column that correspo ds to our answer to each of the follo ing questions. (An
  "YES" ans er must be fully explained on page 2 of this form). Note: An ans er is required for every question.

  YES    NO

        E|     a. Were you ever depressed or down, most of the day, nearly every day for 2 weeks?

        a      b. For the oast 2 wee s, ere you depressed or do n, most of the day, nearly every day?

               c. Were ou ever muc less interested in most things or much less able to enjo the things you u ed to enjoy ost of the
               time, for 2 weeks?


        ia     d. In the past 2 weeks, ere vou much less intereste in most things or uch less able to eniov the t ings vou used to
               enjoy, most of the the time?

        JS     e. Have you ever eliberatly cut, burned, or injured ourself?

               f. H ve you ever consi ere or attempte suici e?

               g. Have ou ever been arrested?


        a      h. Have you ever been suspended from school?

               i. Have you e er been fired from our job?

        JS     j. Have you ever been kicked out of your home?

  El           k. Have you had three or ore traffic violations?

               1. Ha e you ever had trouble slee ing nearly ever night (difficult failing asleep, w kin u in the mi le of the night,
        .      early mornin waking or sleeping excessively) for a period of 2 eeks or lon er?

  9. Screenin Questions Part 2 - Place a mark (X) in the box that corre onds to your ans er to each of t e following uestions. Write the
  score that correspon s to your ans r in th score column.

  a. How often do ou have a drink containing alcohol?                                                                                                                     Score
  tot| | Monthly or | | Two to four times a t i wo or three ti es | | Four or more times a
  K) Never (0) U iess (1) U mom (2) U per week (3) U week (4)                                                                                                             0
                                                                                                                                                                 It icto, ikip lo Tola! Score

  b. Ho many drinks containing alcohol do you have on a t pical da ?

        lor 2(0)             3 or         (1) Q 5 or 6 (2)                           7 to 9 (3)                 10 or more (4)
  c. How often do you have six or more drinks on one occasion?

  (VI xi        n, n Less than | | r~| Two or three ti es t | Four or more ti es a
  lA) Never (0) U monthly (1) U <2> U per week (3) U week ( )

        . Total Score (Add up th score for each question to get your total score)                                                                                       0
  10. Signature of Ap licant                                                                                                 11. Date Si ed (nmtmD)




  USMEPCOM FORM 0-1-IS-E. OCT 200
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 15 of 35 PageID #: 324




                                                                                                                                        Page 2 of2
      12* ast Name - First Name - Mi dle Name (Suffix)                                                 13. Social Security Number
                                 DUNN, DANIEL. AUSTIN                                                                B94-96-106B



      M. Commenls. Note ilem by number (8a-81) and pro ide an explanation of any "YES" answer.     After r ew of USMEPCOM FORM 0-1-16 E

       &, Fw lure b o ppear-                                                                     1. The applicant understands all questions
                                                                                                   in block 8 & 9 of this form.
             •b'm                                                                                2. PSYCHOLOGIC L CONSULT REQUES
              Ptovue                M x                                                          DR S INITIAL J1 DATfiW 2 6




              pc\f F c. ~ '?l®wt o f. T                                                    c Jt f b,
            pct' P» e -Fl wer m d T
                                                                                            L- , /
           ~" e F F oU Kon
             po              e-               ILe y

              P A - vf> I wcf Ty




   USMEPCOM FORM tO-l-15-E, OCT 2009
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 16 of 35 PageID #: 325




                                                                                     1. DATE OF EXAMINATION                         2. SOCIAL SECURITY UMBER
                                                                                         IYYYYMMDD)
            REPORT OF MEDICAL EXAMINATION                                                                                                     XXX-XX-XXXX

                                                                      PRIVACY ACT STATEMENT
 AUTHORITY: 10 USC 504, 505, 507, 532, 978, 1201, 1202, and 4346; an E.O. 9397,
 P INCIPAL PURPOSE(S): To obtain medical ata for determination of edical fitness for enlistment, induction, appointment and retention for
 applicants and members of the Armed Forces. The information will also be used for medical boards an separation of Service me bers from
 the Armed Forces,
 ROUTINE USEISI: None,
 DISCLOSURE: Voluntary; however, failure by an applicant to provide the information ay result in delay or possible rejection of the
 individual s application to enter the Ar ed Forces. For an Armed Forces member, failure to provide the infor ation may result in the individual
 being placed in a non-de loyabie status.
  3. LAST NAME • FIRST N ME - MIDDLE NAME (SUFFIX)         4. HO E DDRESS /Street, Apartment Numbe , City, State end ZIP Cod )                     5. HOME TELEPHONE NU BER
 DU N                                                      165 LAKE TRAIL DR                                                                           (fncludfl Area Code)

 DANIEL AUSTIN                                             DOUBLE OAK, TX 75077

  6, GRADE        7. D E OF BIRTH         8. GE     9. SEX         lO.a. RACIAL CATEGORY IX on or more)                                            h.   ETH IC CATEGORY
                     (YYYYMMOD)                           Female          American Indian Of         Black or African j | Native Hawaiian or
                                                                                                                                                        Hlspanic/Lailno
                                                                          Alaska Native              American         1 1 Other Pacific islander
 CIVILIA            19900330                (20)     X Male               Aslan                X     White                                         X    Not Hispanic/
                                                                                                                                                        Latino
 11. TOTAL YEARS GOVERNME T               12. GE CY INon- ervic Members Onl )                                          13. ORGA IZ TIO U IT D UIC/CODE
     SERVICE
   a. IR
      il ARY b. CH LIAN
                                                                             D
 1 .a. RATI G OR SPECI LTY iAvietors Only)               b. TOT FLYI G TI E                                             c, L ST SIX ONTHS


 15.8. SERVICE                 b. CO PONENT                  PURPOSE OF EXAMINATION                                   16. NAME OF EXAMINING LOCATION, AND ADDRESS
       . I j Coast                                                                                                        (Include ZIP Code)
       Army | | Guard                 Active Duty     .3     Enlistment              Medical Boar          Other
                                                                                                                       DALLAS MBPS
       Navy                                                  Commission              Retirement
                                      Reserve
      Marine Corps                                           Retention               U.S. Service Academy              207 S. Houston Street

      Air Force                       Notional Guard         Separation              RQTC Scholarship Program          Dallas. TX 75202-4709
 CLINICAL EV LUATION (Check each item in appropriate colum , Enter "NE0 if not evaluated.)
                                                                              Nor-J Ab- NE        44. NOTES: /Describe every abnormality in d ta/7. Enter pertinent ite
                                                                              may norm
 17. Head, ace, neck, and scalp
                                                                              H                       number before each comment. Continue in item 73 and use additional
                                                                                                      sheets / ecessary./
 18. Nose
                                                                                 1
 19. Sinuses
                                                                                                        T5?
 20, Mouth and throat                                                           /
                                                                               y                                                                                          n
 21. Ears - General //n . and ext. canals/Au itory acuity u der item 71)
 22. Drums IPerforatlon)                                                       J.                       (£)/b(i / (
 23. Ey s ¦ General IVis al a uity n       efr ction u der ite s SI - 63/      /
 24. Ophthalmoscopic                                                          J.
 25, Pupils (Equality and r action}
                                                                               /
 26. Ocular motility (Associated parallel movements, nystagmus)
 27. Heart (Thrust, siz , r yt m, ounds)                                       /
 28. Lungs and chest /In lude r asts)
 29. Vascula system (Varicosities, etc.)
 30. Anus and rectum (Hemorrhoi s, Fislulae) {Prostate if indicate )
 31. Abdomen an viscera (incl de he ia)                                      jL
 32. External genitalia (Genitourinary)                                       ./
 33* Upper extremities                                                        tS     V
 34. ower extremities (Except fe t)
 35. Feet (Se em 55 Continued)
                                                                             44
                                                                             \y
 36. Spine, other usculoskeletal
 37. I entilying bo y marks, scars, tattoos •                                        t
 38. S in, lymphatics                                                          L
 39. Neurologic
 40. Psychiatric (S ecif any erson lity deviation)
  1, Pelvic (F males only)                                                                 /
 42. Endocrine
 43. D NTAL DEFECTS AND DISEASE (Please explain. Use dental form if co pl ted
                                                                             y                    35. FEET iContinu dl (Circle cat gor )
                                                                                                                   Arfib--              1 • Mild
 " „ . by denti t. If abnormality noted, ex lain in item                                                                                                        AsvmntamaUA-
        cceptable                                                                                                                       2 • Moderate
                                                                                                                                        3 - Severe          S - Symptomatic
      Not Acceptable Clas
                                                                                                                                 DESIGNED USING MIRS. USMEPCOM; DUSD(P4.RI
 DD FORM 2808, OCT 2005                                     DoD exception to SF 88 approved by ICMR, August 3, 2000.
                                                                     PRE IOUS EDITIO IS OBSOLETE.                                O ERPRINT/EXCEPTION APPRO ED, MAY 7. 2001
                                                                iiiiiiiiiiiiiiiiiiiiiiiiiiigii                                                               Page 1 of 4 Pages
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 17 of 35 PageID #: 326




  LAST           E - FIRST NA E ¦
   DUNN, DANIEL / STIN
                                                        IDDLE NA E (SUFFIX) DMV
                                                                                                                                       m
                                                                                                                         SOCI L E ECUR1TY NUMBER
                                                                                                                                      XXX-XX-XXXX
  LABORATORY Fltybl {
  45, URINALYSIS I              a. Albumin f\jJt                     46. URINE HOG                                                   48. BLOOD TY E
                                4). Sugar
                                                        /
  TESTS                         RESULTS /                                                                                            SECOND SPECIMEN ID LABEL
                                FIRST TEST &fDE                    SECO D TEST     CODE
  49. HIV                                                   mf|
                                                             If
  60. DRUGS
  61. ALCOHOL                                          a/               1
  52. OTHER
   a. P P S EAR
                                    ft                                                            38179841 i ?
   b. EKG
   c. CXR
                                                                                                     fllggszs , )|I
                                                                                                < VvyyMtis >
                                                            MEASUREMENTS ND 01
  53. HEIGHT     5 . WEIGHT     55.a. IN WGT - AX WGT                       68.b. ACTUAL BF % •      X BF %     56. TEMPERA1 urtE        67.PULSE
                                                                                                                                                    <£>
  '1-3.60                              1 1 727
  58, BLOOD PRESSURE                                                 59, RED/GREEN lArmy Only)                  60. OTHER VISION TEST:
                                                                                                                a. COLOR HAI                 b. COLOR EYES
  a. 1ST         b. 2ND                c. 3RD
                                                                                                                                             RfQht: a
  SYS.           SYS.                  SYS.                                                                            0v15t/                Loft: \J? l ft
  DiAs7j- tr     DIAS.                 DIAS.
  61. DISTANT VISIO                             62. REFRACTION BY AUTOREFRACTION 0R|MgiilgSj7 63. EAR VISIO
  Right 20/ -Q Cotr. to 20/ 2                                         /f cx                                     Right 20f f Corr. to 20/ t by
  Left 20/ ZJSlJ Cor to 20/ -                                                                                   Left 20/ r    Cotr. to 20/          by
  64. HETEROPHORIA tSpecify distance)
  ES ° EX0                      .H.                     L.H.                     Prism div.              Prism Cor>v                       NPR             PD
                                                                                                         CT
  66. ACCO ODATIO                               66.     ,0R VISION treat usec         resu/t)            67. DEPTH PERCEPTION /rest u ed and score) AFVT
  Right I Left                                  PJP.                                                     Uncorrected I Corrected
  68. FIELD OF VISION                                       69. IGHT VISION /Te t use an          ore)              70. INTRAOCUL R TE SIO
                                                                                                                    0.0. O.S.
  71a. AUDIOMETER       Unit Serial Number C' a j»                      71b. Unit Serial Number                                             72a. READI G ALOUD
     Date Calibrated IYYYYMMDD) Q ty'S                         |        Date Calibrated I YYYMMDD)                                                TEST

     HZ         500      1000   2000     3000     4000         6000         HZ       500      1000       2000    3000        4000   6000         | SAT | | UNSAT
  Right         5"        $                                  s          Right                                                               72b. VALSALVA
  Left         >        /o      <
  73. NOTES /Contin e ) A D SIGNIFICANT OR I TERVAL-HISTORY
                                                            c
                                                            Lett                                                                                 | SAT | | U SAT

                                                                              JUN 0 8 2010
           Date Tested: 21)100526
            M         L C El H
            N N N N NN                                                                               of A~BQ
           Date ot'Result: 20100528




                                                                                                                              DESIGNED USING MIRS, USMEPCOM; OUSD(PiR)
  DD FORM 2808, OCT 2005                                                                                                      OVERPRINT/EXCEPTIO APPROVED, MAY 7, 2001
                                                                                                                                                    Page 2 of 4 Pages
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 18 of 35 PageID #: 327




  LAST NAME ¦ FIRST NAME - MIDDLE NAME (SUFFI )
                                                                                                                                         UM
                                                                                                         DMV       SOCIAL SECURITY NUMBER
   DUNN, DANIEL AUSTIN                                                                                                          XXX-XX-XXXX
  74 EXA I EE/APPLICANT (check one)
  74.a.
                                                75. I have been advised of my disqualifying condition. I hove been ad ised to see my private medical care
        ts
         IS c
            QUALIFIED FOR SERVICE IN SPF DM     provider yithln 24-40-72 liours/3Q days / Routine Follow up (circle onel for further evaluation and/or treatment.
                                                  a. SIG ATURE OF E A INEE                                                                  b, DATE (YYYYMMDD)
         IS NOT QUALIFIED FOR SER ICE
  b. PHYSICAL PROFILE




 ITEM                                                 ICO           PROFILE      RBJ DATE       QUALI¬    DIS¬     EXAMINE              WAIVER RECEIVED
   O.
             MEDICAL CONDITION/DIAGNOSIS                                                                 QUALI¬
                                                     CODE           SERIAL      (YYYYMMDD)       FIED     FIED      I ITIALS       SE VICE DATE (YYYY MDD)




 77. SUMMARY OF DEFECTS AND DIAGNOSES (List diagnoses with item nu bersHUse ad itional h ts if nec ary,)




                                                                                                                                        Z T
 78, RECOMMENDATIONS ¦ FURTHER SP CIALIST EX MINATIONS INDICATED (Specify/ (Use additional sheets if necessar ,/




 79. MEPS WORKLOAD (For MBPS use only/
          WKID                ST           DATE I YYYM DDI | I i i                    WKID                        ST             DATE IYYYY DDI           I ITIAL
                                           WE fmmm
                                               ctOpbO f
                 3c
 80. MEDICAL INSPECTION DATE
                                          w ummipm
                                    HT WT %BF MAX WT TICG QU L                               DISO                        PHYSICIA S SIG ATURE
           .1111 i T am                                     2QI

 l.a. TYPED OH PRI ED     E OF PHYSICIAN OR EX INER                                b, SIG A
                 JOHN SMALE MJ WAY 2.6
82,a. TYPED OR PRINTED N E OF PHYSICIAN OR EXA I ER                                b. SIG ATURE

83.a. TYPED OR PRINTED N E OF DE TIST OR PHYSICIA (In icate which)                 b. SIG ATURE

84.a, TY ED OR PRINTEjj l OJ E I I G OFFICER/APPROVING UTHORITY                    b. SIGNATURE
                                                                                                                                    010Z 8 6 UF
85. This examination has been administratively reviewed for completeness and accuracy.
 B. SIGNATURE                                                                       . GRADE                            c. DATE (
                                                                                                                                                   2010
86. WAIVER GRANTED (If      dat and by whom)                                                                                            87, NUMBER OF
     YES (                                                                                                                                  ATT/CH£D !
     NO
DD FORM 2808, OCT 2005                                                                                              DESIGNED USING MIAS, OU$D(P&n>
                                                                                                                   OVERPRINT/EXCEPTION APPROVED, MAY 7. 2001
                                                                                                                                            Page 3 of 4 Pages
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 19 of 35 PageID #: 328
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 20 of 35 PageID #: 329



                                                ENLISTMENT/REENLISTMENT DOCUMENT
                                                ARMED FORCES OF THE UNITED STATES
                                                           PRIVACY ACT S ATEMENT
          jJHTYl 5 U.S.C. 3331; 10 U.S.C. 113,136, 602, 804,805,506, 507, SOS, 609,510. 513, 515, 516, 518, 514, , 972, 978, 2107, 2107a, 3253,
       .,3262, 6540,8252, 8253, 8257, 825S, 12102, 12103,12104,12105,12106,12 07,12108,12301,12302, 28' 04,12305, 12405; 14 USC 351,
        32 U.S.C. 301, 302, 303,304; and Exe«u1lve Order9397, November 1943 (SSN).
   PRINCIPAL PURPOSEfS): To record enlisimenf or fednllelment into the U,S. Armed Forces,. This information bw*iomes a art of the subject's
   military personnel records which are used lo ocument romotion, reassignment, training, me ical support, and oil i:ar personnel management
   actions. The puroose of soliciting the SSN is for ositive Idetttilicalton.
   ROUTINE USE(S;: Tills form becomes a art of the Setrvloeb E iste Maste File and Fie         rsonnel Fie. All u:4ss ol lbs form are temal to the
   re event Service.

   DISC OSURE: Voluntary; however, falure »iumish personal i eni'icalkm info-maftor may negate the enlislmerH/reenltstmanl apcfi cart ion.

                                           A. ENLISTEE/REE MUSTEK IDENTIFICATION DA A
   1. NAME (La#, Firs!, mcKe)                                               2. SOCI L SECURITY NUMBER
    DUNN                                                                     XXX-XX-XXXX
    DANIE AUSTIN
   3. HOME OF RECORD (Street. Cily> Co nty, State, Co rtry, ZIP Code}       4. P ACE OF ENLISTMENT/REENLpTMENT Installation. City, State)
   165 LAKE TRAIL DR, DOUBLE OAK,                                           DALLAS MEPS
   (DENTON), TX, US, 75077                                                  DALLAS, TX 75202-4709
   5, DATE OF ENLISTMENT/              6. D TE OF BIRTH (YYYYMMDO)          7. PREV MIL SVC UPON EN / EEN LIST YEARS MONTHS DAYS
      REENLIS MENT (YYYVmDD)                                                9. TOTALACTWEMIUTARYSERVICE
   20100608                             19900330                            b. TOT A L INACTIVE MRITARY SERVICE
                                                                 B. AGREEMENTS
    8. I am enlfslIng/reeniisB g In the Unite States (list branch cfservteii) MARINE CORPS RESERVE
    this date for 8 years and 0                                            eeks begi ning In pay grade         E-1          _ of w.hich
             0     years and 0                          eeks Is considered an Active Duty Obligation, and        6           years and
                        weeks will be serve in t e Reserve Component of the Service in which I have enli ited. If this is an initial
    enlistment, I must serve a total of eight (B) years, unless I am sooner ischarged or otherwise extend pd by the appropriate
    authority. This eight ear service requirement Is called the Military Service ObHgatlon. The ad itional details of my enllstmentf
    reenlistmerlt are in Section C and Annex s) (fist name o! Annex(es) and describe)
     AB

    a, FOR ENLISTMENT IN A DE AYED ENTRY/ENLISTMENT PROG AM{DEP);
     I understan (hat I am joining the DEP, I u erstand that by Joining the DEPI am enlistin In Ihe Her dy Reserve component of the
    United Stales (list branch of service)                                                                     for a period not to exceed
    365 days, unless t is period of time is ot erwise extended by the Secretary concerned. While in the 3EP, I understand that I am In
    a nonp y status and that I am not entitled to any dene fits or privileges as a member of the Ready Re ierve, to Inclu e, but not
    limited to me ical care, liabilit insurance, death benefits, education benefits, or isabilli retired pa I Incu a physical isa ility. I
    understand that the period of time while I m In the DE Is NOT creditable for pay purposes upon anlify into a pay status. However,
    I also undersland that the period of time hile I a in the DEP is counte to ard fulfilment of m mill ary ser ice obligation
    describee! in paragraph 10, below. While in t e DEP, 1 understand dial 1 must maintain my currant qijikltficattons an kee my
    recruiter Informed of any changes In my physical or dependenc status, qualifications, an mailing aiidpress. I unde sta d that I
    WILL be ordered to acti e duty unless 1 re ort to the plaos shown in item 4 abo e by fist dote (YYYYIv.w'DC)}
    for e listment In the Regular c m onent of the United States (fist branch of service)
    for not lass t an yaarsand . weeks.
    b. REM RKS.' (Dnone, so stale.) NOME




   c. The agreements In this section and attached annexfes) are all the promises made to me by the Gc vemment ANYTHING
   ANYONE HAS PROMISED ME IS NOT VALID AND WILL NOT BE HONORED,
   f/rvfials of Enlistee/Reanlistee) Biometvically Signed
                                                                                                                              (Continued on
  DD FORM /1, OCT 2007 PREVIOUS EDITION IS OBSOLETE.
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 21 of 35 PageID #: 330




                                                ENLISTMENT/REENLISTMENT DOCUMENT
                                                 ARMED FORCES OF THE UNITED STATES
                                                           PRIVACY ACT STATEME T
   AUTHORITY; 5 U.S.C.3331; 10 U.S.C. 113,136, 502, 504, 505, 506. 307, 606, 509. 510, 513, 515, 516, 518, 519,©72, 978, 2107,2107a, 3253.
   3258, 3232, 5540, 8252, 8263, 8257. 8258,12102, 12103,12104,12105,12106,12107,12105, 12301, 12302,12304, 12305. 12405; 14 USC 351,
   632; 32 U.S.C. 301,302,303, 304; and Executive Order 9397, November 1943 (SSN).
   PRINCIPAL PURPOSE{S): To record enlistment or reantlslment Into the U.S. rmed Forces. This information becdm s a part of the subject's
   military personnel r cords which are used io document promotion, reassignment, training, medical su port, an other personnel management
   actions. The purpose of soliciting the SSN is for ositive identification.
   ROUTINE USE(S): T is for becomes a part of the Service's Enliste Master File and Fiel Personnel Fite. All usds of t e form are inte al to the
   relevant Service.
   DISCLOSURE: Voluntary; howe er, failure to lumish ersonal identiHcalion information may negate the eniistment/rjeenlistment application.
                                           A. ENL1STEE/REENLISTEE IDENTIFICATION DATA
   1. NAME (Last. Fi st, Middle)                                             2. SOCIAL SECURITY NUMBER
   DUNN                                                                      XXX-XX-XXXX
   DA IEL AUSTI
   3. HOME OF RECORD (Street, Q'ty, County, State, Country, ZIP Code)        4. PLACE OF E LISTMENT/REEN STMENT (Mil. f/iataJteKwr, City, Stale)
   166 LAKE TRAIL DR, DOUBLE O K,                                           DALLAS MEPS
   (DENTON), TX, US, 75077                                                   DALLAS, TX 75202-4709
   5. D TE OF EN ISTMENT/         DATE OF BIRTH (YYYYMMDD)                   7. PREV MIL SVC UPON ENL REENL(ST             YE RS MONTHS       D YS
      REENLISTMENT (YYYYMMDD)                                                a. TOTAL CTIVE MILITARY SERVICE j
   20100608                             19900330                             b. TOTA INAC IVE Rffl-trARY SERVICE i
                                                                 B. AGREEMENTS
    8. I am enlisting reenllsting in the United States (list branch of service) MARINE CORPS RESERVE :
    this date for 8 years and 0 weeks beginning In pay grade E-1 of which
             0 years and 0 weeks Is consi ered an Active Duty Obligation, and ; 6 years and
             0 eeks will be ser ed I the Reserve Component of the Service In whic I have enlisted. If this is an initial
    enlistment, I must serve a total of eight (8) years, unless I am sooner discharge o ot erwise extended by the ap ropriate
    authority. This eight year ser ice requirement Is called the Military Service Obligation. The additional etails of my enlist ent/
    reenlistment are in Section C an Annex s) f/fer name of Annex(es) and describe)
     ab                                                                                                  ;

    a, FOR ENLISTMENT IN A DELAYED ENTRY/ENLISTMENT PROGR M (DEP):
    I understand that I am Joining the DEP. I understand that by jo ning the DEP I am enlisting in Ihe Read Reserve component of the
    United States fffef branch of service) for a eriod not to exceed
    365 days, unless t is period of time is otherwise e tended by the Secretary concerned. While In the DEP, I understand that I am In
    a nonpa status and that I am not entitled to any benefits or privileges as a member of the eady Reserve, to Include, but not
    limited to medical care, liability insurance, death benefits, education benefits, or disability retired pay If I incur a physical disa ility. I
    understand that Ihe period of ti e while I am in the DEP is NOT creditable tor pay purposes pon entr Into a pay status. Howe er,
    I also understand that the perioc of time while I am in t e DEP is counted toward fulfillment of m military service obligation
    described n paragraph 10, below. While in the DEP, I understand that I ust aintain y current qualificatio s and keep m
    recruiter informed of any changes in my physical or dependency status, qualificatio s, and mailing addhess. I understand that I
    WI L be ordered to acti e duty unless I report to the place sho n In Item 4 above by fferdale (YYYYMMDD))
    for enlistment In the Regular component of the United States fl/st bran h o service) :
    for not less t an ears and weeks.
    b. REMARKS; I none, so state.) NONE




    c. The agreements in t is section and attached annex(es) are all the promises made to me by the Government ANYTHING ELSE
    ANYONE HAS PROMISED ME IS NOT VALID AND WILL OT BE HONORED.
    (tnitlals of Eniistee/Ree listee) ¦ Biometrioally Signed                                                                   (Conti ued o Page 2)
   DD FOR 4 1, OCT2007 PRi uSEDmasrisOBSOLETE.
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 22 of 35 PageID #: 331




   N ME OF EN S EE/REENLISTEE (Lest, Firs). Middle)                                     SOCIAL SECURITY NO. OF ENLISTEE/REENUSTEE
   DUNN DANIEL AUSTI                                                                    XXX-XX-XXXX
                                                 D. CERTIFICATION A D ACCEPTANCE

    13a, M acceptance for enlistment is based on the information I have given in my application for enlistment. If a y of that
    Information is false or incorrect, this enlistment may be voided or terminated a ministratively by the Govern ent or I may be tried
    b a Federal, ci ilian, or military court and, If found guilty, may be punished, |

    I certify that I have carefully read this ocument, including t e partial statement of existing United States laws in Section
    C and how they ma affect this ag eement. Any questions I had were explained to y satisfaction. I fully understan
    that only those agree ents in Section B and section C of this ocument or eco ded on the Attached annex(es) wilt be
    honored. I also un erstand that any other pro ises or guarantees made to e by anyone; that a e not set forth In
    Section B or the attached annex(es) a e not effective and will not be honor d.
    b. SIGNA URE OF ENLI3TEE/REENUSTEE                                                  C. D TE SIGNED (YYYYtdMDD)

   Biometrically Signed                                                                 20100608 16:11:46
   14. SERVICE REPRESENTATIVE CERTIFICATION
    a, On ehalf of the Unite States fffei b anch of service} MARINE CORPS
     I accept this ap licant for enlistment. I have witnessed he signatuTe ln item i3b to this document. I certify that I have explained
    that only those agreements in Section B of this form and in the attache Annex(es) will e honored, arid any other promises ma e
    b an person are not effective an will not be honored.
    b, NAME (Last, First, Middle)                           c. P Y GRADE             d. UNtr/COMMAND NAME
   KOLENC MICHAEL J                                        E-7                      USMC RS STATION FORT WORTH

                                                   €
    e. SIGNATURE                                            f, D TE SIGNED           g, UNIT/COMMAND ADDRESS (Oily, State, ZtPCode)
                                                               (YYYYMMOD}           PANTEGO
   Biometrically Signed                            20100608 16:11:46 TX 76133
                                     E. CONFIRMATION OF ENLISTMENT OR REEN IST E T
   15. IN THE ARMED FORCES EXCEPT THE NATIONAL GUARD (ARMY OR AIR):
        I, DANIEL USTIN DUNN , o solemnly swear (or affirm) that I will support and efend
   the Constitution of the United States against all enemies, foreign and domestic; that l will bear true faith And allegia ce to the s me;
   and that l will obe the orders of the President of the United States and the orders of t e office s appoint d ove me, according to
   re ulations a d the Uniform Code of Military Justice. So help e Go .

   16. IN THE N TIONAL GU RD (A MY OR AIR):
                                                                            , do solemnl swear (or affirm) that I will support an efen
   the Constitution of the Unite States and the Slate of                                               against all enemies, foreign and
   domestic; t at I will bear true faith and allegiance to the sa e; and that I will obey the orders of the P esident of the United States
    nd the Go ernor of                and the orders of the officers appointed o er me, according to law
   and re ulations. So hel me God.

   17. IN THE NATIONAL GU RD (ARMY OR AIR);
       I do ereby acknowle ge to have oluntarily anllsted/reenllste this day of , ,
   In the National Guard and as a Reserve of the United States ( st branch of service)
                                                                            wit me bership In the
   National Guard of the United States for a perio of           yea s,              months,       days, under the
   con itions p escri e by law, unless sooner discha ed b p oper authorit .

   18,0, SIGNATURE OF ENUSTEE/REENLISTEE                                                b. DATE SIGNED (YYYYMMOD)

   Biometrically Signed                                                                 20100608 16 41154
   18, E LISTME T/REENLISTME T OFFICE CE TIFIC TION
    a. The abo e oath was administered, subscribed, and duly sworn to (or affir e ) before me this date.
    b, NAME (Last, Firs , Mi dle)                     c. PAY GRADE                  d. UNIT/COMMAND AME
   WHITE ANDREW E                                             0-3                       DALLAS MEPS
   e. SIGNATURE                                               f. DATE SIG ED            g. UNIT/COMMAND ADpRESS (City, State, ZIP Code)
                                                                 (Y YYMMOD)             DALLAS
  Biometrically Signed                                        20100608 16:41:64        TX 76202-0000
    (Initials of E listea/fteenlisiee) Biometrically Signed
   DD FORM 412, OCT 2007                                      PREVIOUS EDITION :S OBSOLETE.
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 23 of 35 PageID #: 332




                                                                ADMINISTRATIVE RE ARKS (1070)
 DATE        >0100712                                                   DATE

 Articles UC /U explained to me this date as required by Article 137,   Articles UCMJ explained to e this date as require by
 UCMJ.                                                                  Article 137, UCMJ.


 x a
                   (Signature)                                                               (Signature)                       JL
 Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 24 of 35 PageID #: 333

                      ****MCT     ECORD OF EMERGENCY DATA**           05/24/2011
                                                                        13:05:30
SSN: 0594961068 N MEt D NN, DANIEL
RUC: 01130 COMP NY CODE t M PRES-G DE: E2 ECST T: E               COMP CODE:
                PLT CODE: 0230 TENGRP: A R-RECS T: 0             RCOMP-CODE: K4

 SPOUSE N ME/ DDRESS
  SINGLE
 CHILD NR/N ME/DOB/ DDRESS
     ONE
 GUARDI N R/ ME/PHO E/REL TION/ DDRESS
   NO E
 FATHER/MOTHER N ME/ADDRESS
  RICK A DUN                165 LAKE TR IL D
                                   DOUBLE O K X 75077
  JUDY E DU N S ME AS F THER

 DO NOT OTIFY DUE TO ILL HE LTH NR/ ME/REL ION/ADDRESS
     OT OTIFY 1 NOT GIVE
    NOT NOTIFY 2 NOT GIVE

 MI NOTIFY AME/RELATIONSHIP
  SEE NOK INFORMA ION
 MIA DDRESS DIRECTIO S
  SEE OK I FORMATION

 BENEFICIARY(IES) FOR DE TH GR TUITY NR/RELAT O SHIP/PCT
 01 JUDY E DU                     M0 100%
  DDR1 165 L KE TR IL DR
 ADDR2 DOUBLE O K TX 75077
 TELE 817-430-9853

 BENEFICI RY(IES) U P ID P Y/ L OW NCES    NR/N ME/RELATION/PCTj/ADD ESS
 1 JUDY E DU                M0 100%         165 L KE TR IL R
                                            DOUBLE O K X 75077
   PAY A REARS 2 NOT GI E

 PE SON U HO IZED DIREC DISPOSITION     N ME/ADDRESS/ ELEPHONE/ REL TIONSHIP
 N ME/RELATIONSHIP JUDY E DU (M)
  DDR1 SAME           S FATHER            | (a £ ft
  DDR2
 TELE 817-430-9853

 I SUR CE CO P IES R/ ME/POLICY NUMBER
     OE

 NEX OF KI NR/TELEPHONE NUMBER/RE TIONSHIP
          1 214-402-3819 > A '-                 M
          2 817-430-9853    s                   F

 PRIM RY NEXT OF KIN DIRECTIONS
     ONE


MEMBER CERTIFICA IO                            EPORT ON UD NUMB¦ER
WITNESS                                       DA E CERTIFIED

                                                                     PAGE 1 OF 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 25 of 35 PageID #: 334



                                .ECORD OF EMERGENCY D TA**           05/24/2011
                                                                       13:05:30
SSN; 0594961068 NAME: DDNN, DANIEL
RUC: 01130 COMP NY CODE: M PRES-GR DE: E2          RECST T       COMP CODE:
                 PLT CODE: 0230 TR GRP: A        R-RECST '         MP-CODE: K4

DATE OP CERTIFIC ION

 SGLI MEMBER ELECTION           ELECTS $400,000 COVE AGE
 SGLI MEMBER BENEFICI RY        MOTHER O RECEIVE
 SGLI MEMBER P Y DESIGNATION    LUMP SUM
 SGLI MEMBER V CERTIFY D E      -ao     e-s y X*
 SGLI SPOUSE ELECTION           NO SPOUSE e& toi eXy




ME BER CERTIFIC IO                            REPO T O UD NUM3E hh (
WI ESS CERTIFIC I           '                 D TE CE TIFIED
                                    [                               P GE 2 OF 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 26 of 35 PageID #: 335



          Prudential                                                                                    Servicemembers Grou Life Insurance
                                                                                                        Election and Certi ficate
   1. Aiaif:¥ou : • ¦ ' •..                                            '



       DANIEL, AUSTIN, DUNN                                                                                  RFC                                594961068
       Print Name (First, Mi dle, Last)                                                                     Rank, title or grade               Social Security Number

       $ 00,000                                                                                              NAS FORT WORTH USMC
       Current Amount of SGLI Coverage                                                                      Duty Location                       Branch of Service

   2, 'AlNMtVotfl 'eoveiagB..: ; ;

       I am completing this form to: (Check all that apply)
           Name or update my SGLI beneficiary.                                                  You must complete sections 3 and 5.                            ..Coverage is.

           Increase or restore my SGLI coverage to $ 400,000                                    You must complete sectio 3,4, &i >.                            : inerementsof
           Reduce my SGLI coverage to $350,000 .                                                You mu t com lete sections 3 & 5.                             /feMOuptoa;
                                                                                                                                                                 rabxifnrofbf ;
           Decline (cancel) SGLI co erage.                                                      You must complete section 5.                             L f :$40D$Xi

   J AJjbbI ¥6ttr-iensS§itirles                                                                            Complete th tjonmktsyoitam edipmg cwarage;-
                                                                                                                                         Shane Pay ent Option
                                                                                                                             to dacfr (lump sum* or
       Primary                                                    Social Security Number                       Relationship (% or$ 36 equal monthly
       Name and Address                                           (If ava lable}                               to you ampunts) payments)




       Secon aiy




           Have more beneficiaries? Check the box and complete Supplemental SGLI Beneficiary Form, SGLV 828jjS.
       if you do not ianw beneficiaries above,your insurance will be paid by law (see page 3).

       * If the insured mumber elects a lump sum payment, the baneficiarylies) will be given the option of receiving the lump sum paymenit either throug the Pr dential Alliance
         Acco nt or by check. Alliance is not available for payments less than $5,900, payments to Individuals resi ing outside the United rates and its territories, and certain other
         payments. These will be paid by check.

       Open Solutions Inc. is the Service Pro ider of the Prudential Alliance ccount Settlement Option, a contractual obligation of The nuilentiat Insurance Company of A erica,
       located at 751 Broad Street, Newark NJ 07102-3777. Check clearing is pfovided by JPMorgan Chase Bank, N.A. and rocessing su t ort is rovided by First Data Payment
       Services IFDPSj. lliance Account balances are not insured by the Fe eral Deposit Insurance Corporation (FDIC). Open S lutions Inc., JPMorgan Chase Bank, NA.,
       en First Date Payment Services ana not Prudential Financial companies.

  GL.2010.094 Ed. It/2010                                                                                                                               SGLV8286 Paget of4
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 27 of 35 PageID #: 336




    4, M mt omMmlih                                                 Complete this sectiot) ONLY if you mstor ng or increasing coverage,

                                                                                                                            Your gender O Female
                                                                                                                                          OMale
       Vour date of birth WW, OD vvy\'!              Vour weight                      Your height

      Have you had, been treated for, or
      ha known indications of:                                                     Yes No                     .Di p riitiwsr YE to'Miy • ••
                                                                                                                  qi.Bepten? Ifsrk referefleeifba *'
       8, A heart condition?                                                        O P                           qi    ia .b lettef Bid s his,
       b. High blood pressure?                                                      P B                           diwi io   m r tfsbeter;'. ..

      c. A neurological disorder?                                                   P P
       d. Diabetes?                                                                 D P
      e. Cancer or tumors?                                                          P P
      f. Have you ever been diagnosed as having a
          disease of the immune system?                                             P
      g. Do you have any nown physical impairments,
         deformities, or ill ealth not covered above?

   5.          Your                       Signature                                         Tt>a must complete this Section.
      I ha e rea tire instructions and un ersta d that
      ¦ This for cancels any prior beneficiar or pay ent instructions.
      ¦ lean ha e SGLI an VGLI co erage at t e same tim , b t the combined amount cannol be more t an $400,DM).
      ¦ Reducing or eclining SGLI co erage can affect the amount of my family coverage, traumatic injury
        coverage and post-separation coverage (see instructions for etails).
       ' If i am married or get married after completing this for and ha e not declined SGU, Family SGLI autom afcally co ers my spou e.
         I must register my s ouse in DEERS so my branch of service can deduct pre iums from my pay. Failure to rfc>g/ster my spouse in DEE S
         will result in my owing debts for unpaid premiums. I can ecline Fa ily SGLI coverage by completing SGLV I8286A.



      Service Member Signature                                                          Social Security Number Date yr'.- :




     -- Far Branch Smtice Officisf Ifte Onfy
      Received by|P sonnel Clerk                  ¦title or grade
      MQmn
      Approve Disapprove                     OSGLI Reprefeitative
                                                                                                                                 //


  GL.20t0.094 Ed. 11/2010                                                                                                       SGLV 8288 Page 2 of 4
  Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 28 of 35 PageID #: 337


                             mct:     IASIC INDIVIDUAL RECORD                 05/24/2011
                                                                                 13:05:27
SSN 0594961068 N ME: DUNN, D NIEL A
RUC: 01130 COMP Y CODE: M PRES-GR DE: E2 RECSTAT: E                     COMP CODE:
                PLT CODE: 0230 TRNGRP: A -RECST : 0                    RCOMP-CODE: K4

                                    CO TR CT INFORMATION

EAS: 20110317                          COMPONENT CODE:
EOS: 20180607         ECC: 20110317    RESERVE CO PONE T CODE: K4 SMC !R ENLISTED
RESERVE ECC:               20180607    DATE CCEP ED FIRST COMMISSIO : 00000000
DATE OF ENL/ CCEPT:        20100712    DOD RNGRP: S R INING GRP A S CR
 F DB: 00000000 PEBD       20100712    M ND TORY DRILL ST RT: 201007112 EN : 20160711
DA E OF ORIG ENTRY    20100608         D TE OF BASIC ELIG: 20110318 DP EXT MO: 00
LE G H CURR ENL 6 YRS                  PEF: ZY RESERVE OPTION L ENL
LENGTH CU R ENL 00 MOS                 BONUS PEF:
 ENGTH CURR EX 00 MO THS               COLLEGE FUND PEF:
 O EXT CURR ENL 00                     MGIB-SR ST TUS F ELIGIBLE- EEfTS LL R
 OT MONTHS EXT: 00 MONTHS              ACTIVE DU Y MGIB STAT S:      OVEBP CODE: 3
EFF DTE CURR EXT: 00000000
MONTHS LAST ENL EXT: 00
TIME OS CURR ENL: 000 DAYS             DESIG MIL PILOT: 00000000
SOURCE OF IN E TRY MIL SER: D          6 YE R OBL START: 00000000
SOURCE OF E TRY: 7F                    OC N CODE: OC EFF DA E          00000000
POST 911 GIBILL ELIG BEGI DT: 20101116 POST 911 GIBILL TR EDU BENE CD;
POST 911 GIBILL BENEFTS TR DT: 00000000 POST 911 GIBIL TR EDU OBL D : 00000000

                                    SERVICE INFOR ION
PRES GR DE: E2 DOR: 20110101                ACDU RUC: 00000        VICC:
 SEL GR DE: DTE: 00000000                RESERVE UC: 01130 MOB VICC: S3C
  PROM RESTR STAT CD: 0                              PROM RESTR TE DTE: 00000000
                                      1T D RUC: 00000 VICC:
           WORK STATION:              2 D UC: 00000 CC:
       BILLE DESC IPTIO : A IA IO O DNANCE
                                    NIVERSA Y DA E: 20110608
        PEN: 080 731M    RCN: 010011 F PRUC: 00000 RESERVE CC: S3C
       DCTB: 20110129               FORMER RUC: 88809 FUTURE (RUC:
 D TE JOINED PRES UNIT: 20110318 I D LOC CODE:
      DA E JOINED SMCR: 20100712

       GEO LOC CODE                                  00000000 DEPLOY ST T:
                                            DEPLOY RE DATE
    GEO LOC DCTB: 000000                             00000000
                                          OTATION TOU DATE
COMB SERV CODE: 0              OVERSE S CO TROL ATE 00000000
LAST COMB T TOUR: 00000000            LAST PHYS EX M 00000000
OFF REMOV L DATE: 00000000                  PH DATE 00000000
        CO DATE: 00000000     RESERVE U IT JOIN DATE 20110318
LAST SEP/DISCH D TE: 20110317 E SON: MBK2 OL REL/TR (COMPL REQ SE VICE) (I DT

P OS     6531      DMOS1:                       ADMOS6:                DMOS11:
BMOS     6531      DMOS2:                       ADMOS7:                DMOS12:
SMOS     0000      D OS3:                       AD OS8:
JMOS               DM0S4:                       ADMOS9:
J OS ED: 00000000 DMOS5:                       ADMOS10:

                                    PERSON L INFO MATION

DATE OF BIRTH: 19900330        HOME OF ECORD:              121 48 1976 X DENTON
  CITIZE SHIP: C US         COUNTRY OF ORIGI :             US UNITED STATES
   BLOOD TYPE: 2 A POS      CIVILIA ED LEVEL:              12 12TH GR DE
         SEX: M             CER : L HS DIPL                MAJOR: AA H .S.   C DEMIC -
   RACE GG CODE; E RACE CODE: E WHITE
POPUL ION GROUP; WHITE
  Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 29 of 35 PageID #: 338

     ETHNIC CODE: P EUROPEA»NGLO
                                                    3
        RE IGION: 13 CHRIST - NO DE OMI ATIONAL PREFE
       DNA ATE: 20100712 HIV-TESTED: 201103
GOOff CONDUCT MEDAL DATE: 00000000 SMCR MED L DATE                20100712
 RMED FO CES RESERVE MEDAL DATE: 20100712

DUTY PREF1:
DUTY PREF2:
DUTY PREF3:

                                 PERSON L I FORM TION

HOME TELEPHONE UMBER: 214-850-3866
CELL PHONE NUMBER: 214-850-3866
SECOND RY PHO E NU BER:
WORK TELEPHO E UMBER: 000-000-0000
WORK DSN PHONE UMBER PREFIX: 000

MAILI G ADD ESS: 165 LAKE T IL
                 DOUBLE O K              TX 750770000

 DDRESS VALID TION: C CORRESPO DE CE
WO K EM IL:

WORK EM I D TE: 00000000
PERSON E IL: AUS INDU OS@Y HOO.COM
PERSON L EM IL D TE: 20110322
SECOND RY EM IL:
PHYSIC L DDRESS; 165 L KE RAIL DR
                  DOUBLE O K TX 750770000

                                 RECORD INFORM ION
RECO D STATUS: E SEP/DESERT REC ST TU RESERVE RECORD ST TUS: 0 ACTIVE S A S
DISPUTED DATE: 00000000 DISPUTED DAT :
L ST SCREENING: CMU>S _ E SO : 2 N AL SCREEN QUEST
SCREE ING RESULT: A NOT ENGAGED I CRITIC L CIVI OCCUP
                              DEPENDENTS I FORMA ION

     M I AL S US      S SINGLE             TOTAL NUMBER DEPENDENTS: 00
     DEPN CE T CODE     NO E
  DEP GEO LOG CODE                             D TE DEPN LOG BEG N: 00000000
 SERVICE SPOUSE SSN                            CUSTODY STATUS CODE: 0
SERVICE SPOUSE CODE                          SPL POWER OF TTOR EY: 00000000
SERVICE SPOUSE DA E   00000000
*** THERE RE NO REM RKS FOR INPUT SSN ***
                          BILLET IDENTIFICA ION

    P ESE T BI LET IDEN CODE:

    RESERVE BILLE IDEN CODE: M0113000000

    F P BILLET IDEN CODE:

    FORMER BILLET IDE T CODE:

                            DUTY S     US INFO M TIO

DUTY ST TUS:
DUTY IMIT: 0/NONE
DU Y IMIT ED: 20100712
ST C T: 0/ON DUTY W/BILLET TH T SERVES COMM D MSN
STR C T ED: 20110318
COMB T CAS:
  Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 30 of 35 PageID #: 339

COMBAT CAS ED: 00000000


 I CER'    TH T MY ELIGIBILITY FOR ENTITLEMENT TO        C ALLOWANCE FOR HOUSI G
H S/      )T  HANGED SI CE MY LAST CERTIFICATION/


                            DATE:                      DEPN ZIP
                                                       IF P IC BLE


RESERVE ONLY:
I CERTIFY H I H VE BEEN I FORMED ABOUT THE MOBILIZATION DE: YS/EXEMPTION
PROGR M AND SSOCI TED POLICIES. I FURTHER CERTIFY TH T MY RE IREMENT OR
DISABILITY PENSION ST TUS H S NOT CH NGED. IF J Y..STATUS HA C!H NGED, I H VE
COMPLETED THE NECESS RY FO S. INITI L

BIR CERTIFICATION SIGNATURE REQUIRED FOR BOTH CTIVE               RESERVE     INES:
                                                                                          w
 ARINE:                    DATE   mm \        UDI OR                    UD NUM          oSO°j
  Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 31 of 35 PageID #: 340


                          carIIII RETIREMENT CREDIT RECORD                               05/24/2011
                                                                                           13:05:35
SS : 0594961068 NAME: DUNN, D IEL A
RUC: 01130 COMPA Y CODE: M PRES-GR DE: E2 RECST T: E                        COMP CODE:
               PLT CODE: 0230 TR GRP: A R-RECSTAT: 0                       RCOMP CODE: K4

AN V: 20110608 PEED: 20100712 DOB: 19900330 M ND: 00000000 CERTD TE:                     2-e-i±-«
                          INACDU         MBR-       TOTAL    INACDU    ACDU        TOTAL
ANNIVERSARY YEAR          POIN S         SHIP       INACDU   PNTS     POINTS       PNTS SAT
INCLUSI E DATES     PD   NPD COR FHD     PNTS       PNTS     CRED     PD NPD       CRED YEAR

20100608-00000000   005 000 000 000          13     0018      018     2 9 000      267      NO


                                      COMPLETED

                                  C EER TOT LS

IN CTIVE DUTY POI TS CORRES           0000        CTIVE DUTY POINTS PAI D.      . . .     . . 00249
I ACTIVE DUTY POI TS P ID             0005    ACTIVE DUTY POINTS ON -PAID                 .. 00000
INACTIVE DU Y POI TS NON-PAID         0000    TOTAL ACTIVE DUTY POInu,S. . .              .. 00249
FUNER L HO ORS DUTY POINTS            0000    TOTAL POINTS CREDIT                         .. 00267
MEMBERSHIP POINTS                      013    TOTAL SATISFACTORY YE.lAl,                         00
TO AL I CTIVE DUTY POINTS             0018    TOT L QUALIFYING SERVI                     00-00-00
INAC IVE DUTY POINTS CREDI            0018
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 32 of 35 PageID #: 341




                                                      STATE OF LEGAL RESIDENCE CERTIFICATE
                                                       DATA REQUIRED BY THE PRIVACY C OF 1974

           AUTHORITY:                     Tax Reform Act of 1976, Public Law 94-455.

            PURPOSE:                      Information is re uired for determining the correct State of legal residence for pm poses of withholding
                                          State income taxes from militaiy pay.

            ROUTINE USES                  Information herein ill be fu ished State aut orities and to Members of Co gres 5.

            MANDATORY OR                  Disclosure is voluntary. If not provided, State income taxes will be ithheld base d on the tax laws of the
            VOL NTARY                     State previously certified as your legal resi ence, or in the absence of a prior certi ication, the tax la s of
            DISCLOSURE:                   the applicable State base on your home of record.
     N ME (Last, first, middle i itial)                                                                                              sofaftl security Number (ssn>
        DUNN, DANIEL, A                                                                                                                               594961068
     LEGAL RESIDENCE/DOMICILE (City or cou ty and Stale)


        T)oA\ - CbGut,Tp   g6
                      here and give Form W-4 to your employe . KeepIhe top art for your records.
                                                                                                                                                                   OMBN0.t54&<KsT4
        W-4                                Employee s Withholding Allowance Certificate
 Form
 Dep rtment of the Treas ry
 Internal Revenue Service
                                   Wiiot er you are entitled to claim a certain numbe of allo ances or exe ption from w tfihoidl g Is
                                  subject to revie by he IRS. Your em loyer a be required to send a co ot this form to the I S.
                                                                                                                                                                             10
  1 Type or print your first name and middle Initial.        Last name                                                                    12 Your social sec rit numbe

     DcfeLA-
        Home ad ress (nu ber an street or rural route)
                                                            J>u _
                                                                                         ® JiSj Single 0 Married E Mar iec, but withhold at higher Single rate,
         ifel To l.Ortvc,.                                                               Note. If married, but legally separated, or spouse is a nonresident afen, check t e Single* box.
        Cit or town, state, and ZIP code                                                 4 tf our last name differs from that sho n on you social security card)
                                                                                            check here. You must call 1-800. 77!' 1213 for a replacement card. Q
               .Y.M                   .t        r.      ..V              V      >          j     1,7                  r      !.         1
  5 Total number of allowances ou are claiming (from line H above or from the applicable worksheet on page 2)
  6 Additional amount, if any, ou want withheld from each pa check . . .
  7 I claim exemption from withholding for 2010, and I certif that I meet both of the follo in conditions i for e emption,
       • Last year I had a ri ht to a refun of all fe eral Inco e fax ithhel because I had no tax liability a d
       • This year I expect a refund of all federal Income tax withheld because f expect to have no tax I jab i Illity,
       If you mee both conditions, write "Exempt                                            here
Unde penalties of perju y, I declare that I ave e amined this certificate an to the best of my knowledge and belief, It Is true, porrect, and complete.

Employee s signature
(Form is not valid u less you sign it.)   .) + f$hfi\AlL ShA                                                                               ate ffH
  8 Employer s name an address (Employer: Complete lines 8 and 10 onty if sendlgg to the IRS.) 9 Offlcs code (optional) 1) Employer identification number (EIN)


For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                               Cat. No. 1O220Q                                     Form W-4 (2010)


            resolve any doubts as to yo r State of legal residence/domicile may adversely nnp et on certain legal pnv e <;es wmcn aepenu o
            legal residence/domicile includi g among others, eligibilit for reside t tuition rates at State universities, eli(i ibilky to vote or be a
            candidate for ublic office, and eligibil ity for various welfare benefits. If you have an doubt ith re ard to your State of legal
            residejice/ omicile, you are advised to see your Legal Assistance Officer (JAG Representative) for a vice ptjior to co pletin this
            form.




           I certify that to the best of my knowledge and belief, I have met all the requirements for legal resi ence/ omi, a]lie in the State claimed
           above an that the information provided is correct.

           I understand that the tax authorities of my former State of legal residence/domicile w ll be notified of this certificate.

                                                                   CURRENT MAILING ADDRESS (Include ZIP Code)                                            rBST

                                                                    ifek To,;i Pc
     bfi          orm            7                                                                                                                                AdobaProfasskma) 7.0
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 33 of 35 PageID #: 342



    CAUTION: NOT TO BE USED FOR                                        THIS IS AN IMPORTANT RECORD.                             ANY ALTE TIONS IN SH DED A EAS
    IDENTIFICATION PURPOSES                                                     SAFEGUARD IT.                                                RENDER FO M VOID
                                        CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DljJTY
                                            Oil's Re ort Contains Information Subject to the Privacy Act ot 1974, As Amended.
    1. NAME (Last First, Midcffe)                            2. DEPARTMENT, COMPONENT AND BRANCH                           &. SOCI L SECURITY NUMBER
    DUNN DANIEL AUSTIN                                                                     USMC-K1                                      ! 594 i 96                1068
       . GR DE, R TE OR RA K                  b. PAY GRADE                  S. DA E OF BIRTH (YYYYMMDD)                                          ifflc
                                                                                                                     " reserve o ligation termi ation d te
                     PFC                                 E-2                            19900330                        (YYYYMMDb)20180607
    7a. PLACE OF ENTRY INTO CTI E DU Y                                      b. HOME OF RECO D AT TIME OF ENTRY (C#y and stale, or complete address tf known
    DALLAS MBPS                                                             165 LAKE TRAIL DR
    D LLAS TX 75202-4709                                                    DOUBLE OAK TX 75077
    8a. L ST DUTY ASSIG MENT D MAJOR CO MAND                                               b. STATION WH R SEPA ATED
    CNATTU, MATSG-33. NAS. OCEANA               MATSG- 3. NAS. OCEANA, VA (RUC 0611 )
    9. COMMAND TO WHICH TR SFE RED                                       10. SGLl COVE GE] | NONE
    MAG-41,4T AW, NAS FO T WORTH. FORT WORTH TX                             AMOU T: $400,000
    11. PRIMA Y SPECIA TY (Ust number, iflfe an years and months 5i                        12. RECORD OF SE VICE             , YEA (S)                MONTHtS)        DAY(S)
        specisity. list additional specialty numbers and titles involving pe iods of
        one or mom years.)                                                                  a. DATE ENTERED AD THIS PERIOD : 2010                      : .07             12
    6531 - Aircraft Ordinance Technician                                                    b. SEP RATIO DATE THIS PERIOD : 2011                         03 - ¦ . 1.7
           0 years 0 mos 0 days                                                             c. NE ACTIVE SERVICE THIS PERIOD . 00 .                      OS             06.
                                                                                            d. TO AL RIO ACTIVE SERVICE         00                       00 :           00 ¦
                                                                                            6. TOT L PRIOR INACTIVE SERVICE             ; 00             .00           :. 00
                                                                                                                            '¦ 1 o!o]
                                                                                            f. FORE GN SERVICE                                           00 !          ;00
                                                                                            g. SEA SERVICE                 :u00                          00 .           oo;.
                                                                                            h. H1TIAL ENTRY TRAINING       1 00 :                     : :0l        .. 04 .
                                                                                            i. EFFECTIVE D TE OF PAY GR DE i 201L                        01             01
   13. DECORATIONS, MEDALS, BADGES, CITATIONS AND C MPAIGN 14. I ITARY EDUC ION (Course title, number of w eks, an nnontfi and
        IBBO A ARDED OR AUTHORIZED (Allperiods of servka)      year complete )
   National Defe se Service Medal, ifle Expert Ba ge       Aircraft Ordinance Technician 5 wks 02rt 1
                                                           F/A-18 Armorment S stem 4 wks 3/1T




    15a. COMMISSIONED THROUGH SERVICE ACADEMY                                                                                                               YES        H NO
      b. COMMISSION D THROUGH ROTC SCHOLA SHIP (10 USC Sec. S107b)                                                                                          YES        X O
      0. ENLISTED UNDE LOA EPAYMENT P OGR M (10 USC Cftap. 109) (If yes, years of commitment )                                                              YES        X MO
   16. DAYS ACCRUED LEAVE             17. MEMBER WAS PROVIDED CO PLETE DENT L EXA INATIO AND AtjL APPRO RIATE                                                        YES NO
        PA,D 1.0                          DENTAL SERVICES AND T E TME T WITHIN 90 DAYS P IOR TO SEPAR TION                                                             *
   18. REMARKS
   Not a final ischarge.
   Date detached separation activity: 20110316 1 daj travel time. ,
   While a member of t e Marine Corps eserve you will keep the CG, Marine Corps Reserve S pport Comma d (toll free 1-800-255-5802) i for ed
   of any change of address, martial status, umber of depen ants, civilian em loyment, or hysjeal stahda s.:S/N;;06 6-20114)003:1


   The information contained hare In Is subject to computer matching wllhln the Department of Defense or with arty ohiar effected Federal w non-Federai agency tor verifibalio '
   purposes and to determine eligibility for, andfor continued compliance with, (ha requirements of a Federal benefit prdpram.' " ' r
   190, AILING ADDRESS AFTER SEPARATION (Much ZIP Code)                                    b. NE REST E TIVE (tiame and ddre s- fneludd Zip Coda)
   165 Lake Trail Drive                                                                    Judy Duon (Mothe ) t
   Double Oak TX 75077-0000                                                                165 Lake Trail Drive Do ble Oak TX 75077-0000 / ; .
                                                           T
   20. ME BER REQUESTS COPY 6 BE SENT O (S ecifysiateAocatlty).                                             Pfice of vS tans Aff irs                           YES         NO
    a. MEMBER REQUESTS COPY 3 BE SE TO HE CEN RA OFFICE OF THE                                          fT rt ent of vete ans ff irs                           YES         NO
       ( ASHI GTON. PC)
                                 b. D E     22a. OFFICI L J                                               k TO SIGN (Tyqpd name; made, tltta, signature)       b.DATE
                                                      (YyyYM/jDD)                                                                                              : (YYYYMMDD)
                                                                         Christo her L. RldhaitjfdnC'           SO

                                                                                                                                        5
                                             SPECIAL DDITIONA INFORM IO (For use by authorized agencies only)
   23. TYPE OF SEPAR TIO                                                 24. CH R CTER OF SERVICE f/nc/utfo . upgrades)
                      Released from IADT                                                                                   HONORABLE
   25. SEPARATION AUTHORITY                                                               26. SEP R ION CODE
                                                                                                     27. EEN RY CODE
                          MARCORSEPMANpar 1005                                               MBK2 ¦'  ; ' RE-1A
   20. N RRATI E REASON FO                                                               SEPARATIO . •
   COMPLETION OF REQUIRED ACTIVE SERVICE . - i
   29. DA ES OF TIME LOST DURING THIS PE IOD (YYYYMMDD)                                                                               30. COPY 4
   None.
     D FORM 214, AUG 2009 PREVIOUS EDITION IS obsolete. SERVICE - 7
                                                                                                                                                               Adobe Designer 8.0
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 34 of 35 PageID #: 343


                                                                                                                                                f'
                                                                                                                                                             ¦NA*

                                                                                                                                                                    KO
           RECORD OF MILITARY PROCESSING - A ED FORCES OF THE UNITED STATE?                                                                                                 OMB No. 0704 0173
                                                                                                                                                                            OMB approval expires
                              (Read Privacy Act Statement and Instructions on back before completing this form.)                                                            Mar 31, 2010
   Thel>ub¥c reporting Durden for this coiledfon of Information is estimated to average lo minutes per response, inc uding the time for reviewing inslnicS ns searching existing data sources, gaUienng an J
   maintaining the ata needed, and completing an reviev/ing the collection of information. Send comments regarding this burden estimate or any other asis idd of this collection of information, including
   suggestions for reducing the bur en, to the Department of Defense, Executive Services Directorate (0704-0173). Respon ents should be aware t at notv iithstanding any other prov sion of lav/, no person
   shall be subject to any penalty for failing t comply with a collection of information if it oes not display a arentfy valid OMB control number.
   PLEASE DO NOT RETURN YOUR FORM TO HE ABOVE ORGANIZ TION,
   A. SERVICE       B. PRIOR SERVICE:    C. SELECTIVE SERVICE CLASSIFICATION D. SELECT)' re SERVICE REGIST ATION NO.
    PROCESSING FOR
                    : 8 [x]No
     DMV I I I      NUMBER OF DAYS: 0
                                                                            SECTION I - PERSO AL DATA
   1. SOCIA SECURITY NUMBE                              2. NAME (Last, First, Middle Name (and Malden, if any), Jr., S ., etc.)
    5|9|4|-|9|6|-|i[0                               6 8 Dunn, Daniel Austin
   3. CURRENT bDRESS"                                                                          4. HOME OF ECO D ADDRESS
     (Street, City, County,                                                                       (Street, City, Co nty, State,
      State, Country, ZIP Code)                                                                    Co ntry, ZIP Co e)
   165 Lake Trail Dc.                           DOUBLE O K -                                   1 5 Lake Trail Dr.                        DOUBLEO ak.
   DENTON                                                                                     DENTON                     TX          UNITED STATES
                                                                                                                                                                                                 its®
                            TX           UNITED STATIjg 75077                                                                                                          75077
                                                                                                                                                                                                   ii- .
   5. CITIZENSHIP (X one)                                                           6. SEX (X o e) [_           7.a. RACIAL CATEGORY(X o e or more)                               7.D. ETHNIC I
   X a. U.S. AT BIRTH (If this box is mark , also X (1) o (2))                       X] a. MALE                       (1) AMERICAN INDIAN/             (4) l A VE HAWAIIAN               CATEGORY*
                                                                                                                         AL SKA NATIVE                     OR OTHER PACIFIC              (1) HISPANIC OR
                (1) NATIVE BO N Q (2) ®j 0AD 0P U'S'                                       b. FE ALE                                                       I SLANDER                         LATINO
                                                                                                                      (2) ASI N
          b. U.S. NATURA IZED ALIEN EGIST TION UMBER                                                                                                                                     (2) NOT HIS ANIC
          c-                                                                                                          <3| BLACK OR AFRICA              (S)VfHlTE                            OR LATINO
                                                                                                                         AMERICAN
          d. IM IG ANT ALIEN (Specify)                                              8. ARITAL STATUS (Sp cify)                                 9. NUN IBER OF D PENDENTS
          S. MON-BJM1G ANT FOREIGN                                                  Single                                                                         0
          ATIO A                              (SoecIM
   10. DATE OF BI TH                          11. ELIGIOUS                          12. EDUCATION                                   T3. PROFICIENT IN fO EIG          1st 2nd
      (YYYYMMDD)                                   PREFERENCE1                         (Yrs/Hlghest Ed                                    NGU GE (If' is, s ecify.
                                                                                                                                       If o,    ter NONt'.
                                                   (O tional)                           G Com let d)
       I9 I3 I3 I3 l°            BAPTIST                                                                   12                                              NONE
   14. VALID DRIVE 'S LICENSE (X o ) | XI YES ] | NO                                           IS. P CE OF BI TH (City, State an Country)
       (If Yes, list Stat , umber, and ex iration date)
   TX 2407222                                    0120330                                      MIAMI                                   FL                            U ITED STATES
                                     SECTION II - EXAMI ATIO AND ENTRANCE DATA PROCESSI G ODES
                          (FOR OFFICE USE ONLY- DO NOT WRITE IN THIS SECTION - Go on to Page 2, Que stion 20.)
   16. APTITUDE TEST RESU TS
   a. TEST ID b. TEST SCORES     AFQT                 GS A WK PC K El AS                                   C AO VE
     Oil
   17. DEPE
       DEP ENLISTME T DATA
                                 PE CE TILE

   a. DATE OF EN ISTMENT-DEP b. PROJ ACTIVE DUTY DATE                                      C.ES    . EC UI ER IDENTIFICATION                           e. S IN ID                f, PEF
       (YYYYMMDD)                                ( YYYMMD )
                                                                                                                      7 7         0 2 5 9                            4[L)B
    g. T-E MOS/ FS             h. JaixJ (5)
                              TLWXWER                    (31          ()            (5)           (6)              rr j. SVC A NEX CODES                            IcMSOfYYWW?        laLoJugL
                                                                                                                                                                                         ON (YYWW)
                                                                                                                  G ADE

   18. ACCESSIO DATA
    a. D TE OF E ISTME T                      b. ACTIVE DUTY SERVICE DATE C. P Y ENT Y DATE (YYYYMMDD) d. MSO (YYWW)                                        AD RC OBLIBATION ( Ys mBB)
      (YYYYMMDD)                                 (YYYYMMDD)
       ¦ |b|DICI0l8 t\ \l ID 101111 i? Vo H IQlQhU IIJ lg lglQ 6> lg \o\o\D\g\o\Q.m
   f DwiveR (2)          (3)       ( ) (6) (61 fl.P YG  a. PAY GRC  DE H.h. D TEOF
                                                                          DATE   OFGRADE
                                                                                    G DE (YYYYMI
                                                                                          fVYl   OC) I. E8 m   mL
                                                                                                           I-W MT
   mi                                IV I'l YIV
             iiipjiim l.'sTNID |«n. EF |h.Y.EM( V rfl'l  Eom             tiQinoionii             2J            'U
                                                                                o. pmos/ Fs

                                                                                                                                                                               M
   k. EC UITER IDENTIF CATION                               n. T-E MOS/AFS                       p. YOUTH                                                                      q,O        f. STATE
                                                                                                                GUARD
   4 | 6 | 4 | 7 | 7 | 0 2 | 5 | 9 9 6 4 L E 7,
      —~
   s. S    ' N i CODES
        C ANNEX
                                                                 oil
                                     t REPLACES ANNEXES u. TR fiSfgfjTOJUICT
                                                                                 ill              YlYl                                                                                                 ; ,;,;



    9. SERVICE
          REQUI ED
          CODES
                                     l 26                  29
                                                                £o                    33    34
                                                                                               Cl tL            ,37
                                                                                                                      £  sa
                                                                                                                              14
                                                                                                                                                            £ K 44     4$           47
                                                                                                                                                                                                 24

                                                                                                                                                                                                          60

     SI     5     53     64     55     56                                             63           66            87
                                                                                                                    2                             72                                             79
                                                                                                                                                                                                      _80



            62     83           85     86           88                                93                                                  101                                              108 109        io
                                                                                                                                                                                                      "l40
           112                        116                 118                  22 123 124                       127           129         131                                             138




   DD FORM 1966/1, MAR 2007                                                    PREVIOUS EDITION IS OBSOLETE.                                                            Adobe LiveCvcIe Desi ner ]
Case 4:20-cr-00142-SDJ-KPJ Document 39-5 Filed 07/02/20 Page 35 of 35 PageID #: 344




   20. NAME (Last, First Middle initial) 21. SOCiAU SECURITY NUMBER
   Dunn, Daniel Austin                                 XXX-XX-XXXX
                                                         SECTION III - OTHER PERSONAL DATA
   22. EDUCATION
    a. List all high schools and colleges attended. (List ates in YYYYM format)                                                        (6) GRADUATE
   (1) FROM              (2) TO                    (3) NAME OF SCHOO                   (4) OCATION                                      YES     NO
        200408                    200806           MARCUS HS                           TX FLOWER MOUND
                                                                                                                                      Hb


                                                                                                                                       YES        O

    b. Have you ever been enrolled In ROTC, Junior ROTC, Sea Ca et Pro ram or Civil Air Patrol?
                                                                                                                                                 (D
   23. MARITAUDEPENDENCY STA US AND FAMILY DATA
      (If Yes," explain in Section VI, Remarks.")                                                                                     m            ,


    a. Is anyone depen ent upon you for sup ort?
                                                                                                                                                  D
    b. Is there any court order or judgment in effect that irects you to provide alimony or support for children?

    c. Do ou have an immediate relati e (father, other, brother, or slstert ho: ( is now a orisoner of ar or Is mis, iing
      in action (MIA); or (2) died or beca e 100% permanently isabled while serving In the Armed Services?

    d. Are you the only li in chil in your i me iate family?

    4. PREVIOUS MILITARY SERVICE OR EMP OYMENT WITH THE U.S. GOVERN ENT
      (If Ye , ex lain I Section VI, Remarks “)                                                                                       s            i
                                                                                                                                                       i::;:




    a. Are you no or have you ever been in any regular or reserve branch of the Arme Forces or in the Army Nation si Guard
      or Air National Guard?


    b. Ha e you ever been rejected for enlist ent, reenilst ent, or induction by any branch of the Ar e Forces of the Unite
       States?                                                                                                                               $
    c. Are you no or have you ever been a eserter from any branch of the Armed Forces of the United States?

     . Have you ever been e loye by the United States Government?
                                                                                                                                             4D_
    e. Are you now dra ing, or do you ha e an application pendin , or approval for: retired pa , isability allowance, s jveranc©
      pay, or a pension from any a ency of the gove ment of the United States?

   26. ABILITY TO PERFOR ILITARY DUTIES
      (If’Yes.'ex lain in Section VI, "Remarks.'                                                                                      Silfsfi
    a. Are you now or have you ever been a conscientious objector? (That is, o you have, or ha e ou ever had, a fir n, fixed,
       an sincere objection to participation In war in any form or to the bearing of arms because of religious belief or t ainin ?)                )
    b. Have you e er been discharged by any branch of the Ar ed Forces of the United States for reasons pertainin o being a
       conscientious objector?

    c. Is there anything hich ould reclude you from performin military duties or partici ating in military activities tenever
       necessary (l.e., do you have any ersonal restrictions or religious practices which would restrict your availability ?

   26. D UG US AND ABUSE f(f “Yes,            lain In Section VI, " emar .")                                                          REFER TO
      Have you e er tried, used, sol , supplie , or possessed any narcotic (to inclu e heroin or cocaine), de ressant :o Include      DASF
      quaaludes), stimulant, hallucinogen (to include LSD or PCP), or cannabis (to Inclu e marijuana or hashish), or a W
      mind-altering substance (to inclu e glue or paint), or anabolic steroid, except as prescribe by a licence physic an?
                                                                                                                                                Pa e?
   DD FORM 1966/2, MAR 2007
